          Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 1 of 101




                                 UNITED STATES DISTRICT COURT

                                   DISTRICT OF CONNECTICUT


LARRY LABUL, Individually and on         )      No. 3:18-cv-02062-VLB
Behalf of All Others Similarly Situated, )
                                         )      CLASS ACTION
                          Plaintiff,     )
                                         )      CONSOLIDATED CLASS ACTION
      vs.                                )      COMPLAINT FOR VIOLATIONS OF THE
                                         )      FEDERAL SECURITIES LAWS
XPO LOGISTICS, INC., BRADLEY S.          )
JACOBS, JOHN J. HARDIG and SCOTT )              June 3, 2019
B. MALAT,                                )
                                         )      DEMAND FOR JURY TRIAL
                          Defendants.
                                         )




Cases\4813-0189-1224.v4-6/3/19
          Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 2 of 101


                                               TABLE OF CONTENTS

                                                                                                                          Page

I.        NATURE OF ACTION .......................................................................................... 1

II.       JURISDICTION AND VENUE .............................................................................. 6

III.      PARTIES .............................................................................................................. 7

IV.       SUBSTANTIVE ALLEGATIONS........................................................................ 10

          A.        Company Background........................................................................... 10

          B.        In 2016, Amazon Pushes XPO Past Its “Positive Inflection”
                    Point, but XPO Represents Itself to Investors as a Well
                    Diversified Company that Exposed Investors to Minimal
                    Customer “Concentration Risk”........................................................... 10

          C.        In 2018, After Enjoying Years of Above-Industry Growth Rates
                    Thanks to Amazon, XPO “Rings the Opening Bell” at the NYSE
                    to Announce Its Decision to Compete Directly with One of
                    Amazon’s Most Important Businesses ................................................ 15

          D.        Around the Time that XPO Launches a Business Competing
                    with Amazon, Amazon Accelerates Its Wind Down of XPO
                    Business ................................................................................................. 19

          E.        XPO Tells Investors that “Nothing Has Slowed Down,” Despite
                    Knowing Its Top Customer Had “Slowed Down” ................................ 27

          F.        Amazon Continues to Wind Down Its Business with XPO
                    During Amazon’s Mission-Critical Summer of 2018 “Prime
                    Week” as XPO’s Chief Financial Officer Resigns ............................... 39

          G.        Feeling the Effects of Amazon’s Departure, XPO Misleadingly
                    Blames a “Rounding Error” UK Customer for “Missing” Third
                    Quarter Financial Targets - and XPO’s Chief Strategy Officer
                    Resigns ................................................................................................... 40

          H.        Just as XPO Was “Very Close” to Closing a Deal that Would
                    “Double” Its Size and Bury the Amazon Problem, Executives
                    Let Slip Material Non-Public Information on December 11, 2018
                    that Triggered a Trading Halt on the NYSE And Forced XPO to
                    Disclose Yet Another Amazon-Related “Miss” ................................... 48

          I.        After Failing to Find a Merger Partner Who Would Cover Up the
                    Loss of Amazon in 2018, XPO Is Forced to Admit that It Lost Its
                    “Largest Customer” (Amazon) and Always Knew that Amazon
                    Was Going to Leave............................................................................... 54
                                                              -i-
Cases\4813-0189-1224.v4-6/3/19
          Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 3 of 101




                                                                                                                          Page


V.        DEFENDANTS’ MATERIALLY FALSE AND/OR MISLEADING
          STATEMENTS ................................................................................................... 57

VI.       DEFENDANTS FAILED TO DISCLOSE INFORMATION REQUIRED
          UNDER ITEM 303 OF SEC REGULATION S-K ................................................ 75

VII.      SCIENTER ......................................................................................................... 78

VIII.     LOSS CAUSATION ........................................................................................... 79

          A.        XPO Discloses Missed Third-Quarter Results, Purportedly
                    from a Single UK Customer’s Bankruptcy, and the Resignation
                    of Its Chief Strategy Officer .................................................................. 80

          B.        XPO Is Next Forced to Disclose a Major Amazon-Related Miss
                    After Coming “Very Close” to Closing a Deal That Would Have
                    Doubled Its Size and Buried the Amazon Problem ............................. 81

          C.        XPO Finally Discloses the Truth That It Lost Its “Largest
                    Customer” (Amazon) And Knew From The Start That Amazon
                    Was Going to Leave............................................................................... 83

IX.       NO SAFE HARBOR ........................................................................................... 86

X.        APPLICABILITY OF PRESUMPTION OF RELIANCE: FRAUD ON THE
          MARKET DOCTRINE ........................................................................................ 86

XI.       CLASS ACTION ALLEGATIONS ...................................................................... 87

XII.      CAUSES OF ACTION ........................................................................................ 89

          COUNT I ............................................................................................................. 89

                    Violation of §10(b) of the Exchange Act and Rule 10b-5
                    Promulgated Thereunder ...................................................................... 89

          COUNT II ............................................................................................................ 90

                    Violation of §20(a) of the Exchange Act............................................... 90

          COUNT III ........................................................................................................... 91

                    Violation of §11 of the Securities Act ................................................... 91

          COUNT IV .......................................................................................................... 93

                                                              - ii -
Cases\4813-0189-1224.v4-6/3/19
          Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 4 of 101




                                                                                                                  Page


                    Violation of §15 of the Securities Act ................................................... 93

XIII.     PRAYER FOR RELIEF ...................................................................................... 94

XIV.      JURY DEMAND ................................................................................................. 94




                                                          - iii -
Cases\4813-0189-1224.v4-6/3/19
          Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 5 of 101



          Lead Plaintiffs Local #817 IBT Pension Fund (“Local #817”), Local 272 Labor-

Management Pension Fund (“Local 272”), and Local 282 Pension Trust Fund and

Local 282 Welfare Trust Fund (“Local 282”), as well as named plaintiff Norfolk

County Retirement System (“Norfolk”) (collectively “Plaintiffs”), allege the following

based upon the investigation of Plaintiffs’ counsel, which included a review of United

States Securities and Exchange Commission (“SEC”) filings by XPO Logistics, Inc.

(“XPO” or the “Company”), as well as regulatory filings and reports, securities

analysts’ reports and advisories about the Company, press releases and other public

statements issued by the Company, interviews with former employees of XPO, and

media reports about the Company. Plaintiffs believe that substantial additional

evidentiary support will exist for the allegations set forth herein after a reasonable

opportunity for discovery.

I.        NATURE OF ACTION

          1.        This is a federal securities class action brought on behalf of a proposed

class (the “Class”) of all purchasers and acquirers of XPO common stock between

August 3, 2016 through and including February 14, 2019 (the “Class Period”),

including those who purchased or otherwise acquired XPO common stock issued in

or traceable to XPO’s July 20, 2017 Secondary Offering (“Secondary Offering”),

against XPO and certain of its senior officers and directors seeking to pursue

remedies under the Securities Exchange Act of 1934 (the “Exchange Act”) and the

Securities Act of 1933 (the “Securities Act”).

          2.        Headquartered in Greenwich, Connecticut, defendant XPO is a publicly-

traded transportation and logistics company. Prior to the second quarter of 2016

(“2Q16”) XPO consistently lost money and failed to grow profits. That all changed

                                               -1-
Cases\4813-0189-1224.v4-6/3/19
          Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 6 of 101



when XPO, through its acquisition of another company, inherited a lucrative

business relationship with one of the largest companies in the world.

          3.        XPO kept the importance of this single customer hidden from the

market. The customer was Amazon.

          4.        From August 2016 into 2018, defendant XPO and certain of its executive

officers concealed the Company’s secret growth ingredient from investors – instead

proclaiming that an investment in XPO gave them exposure to broad-based growth.

That growth, according to Defendants, rested on “a diversified customer base that

minimize[d] concentration risk.”

          5.        Yet Defendants knew that Amazon, not a diversified customer base, was

materially responsible for XPO’s above-industry growth rates during the Class

Period and, critically, that the Company’s Amazon-induced growth rates were going

to come to an end. XPO knew that its growth rates were unsustainable because

Amazon informed XPO that it was not going to do business with the Company over

the long term. Despite possessing this critical information, Defendants misled

investors during the Class Period, publicly telling the market that they were not

aware of any “unsustainable” business conditions contributing to XPO’s newfound

profitability.

          6.        In or around April 2018, however, XPO’s underlying operating

conditions started to stall. XPO’s core business started to slow because, at the time,

Amazon had begun acting on its stated business plans to leave XPO. Famously

competitive, Amazon accelerated its departure right around the time that XPO took

actions that conflicted with Amazon’s business interests. First, on April 23, 2018,

XPO announced that it had hired away one of Amazon’s top executives to serve as

                                              -2-
Cases\4813-0189-1224.v4-6/3/19
          Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 7 of 101



XPO’s new Chief Operating Officer (“COO”), and then, the next day, XPO rang the

New York Stock Exchange (“NYSE”) opening bell to announce a new service that

competed directly with one of Amazon’s core business offerings.

          7.        Amazon clearly took notice. It started lowering the amount of freight

that it shipped via XPO and similarly started shutting down XPO fulfillment centers

that otherwise would have continued to handle logistics for Amazon deliveries to

end-customers. Amazon’s gradual departure began to depress the volume of freight

that XPO shipped in its transportation networks. Amazon’s methodical exit likewise

lowered the volume of goods that XPO processed at the order fulfillment centers that

XPO ran exclusively for Amazon.              These declining operating activities were

essentially the beginning of the end of Amazon’s business relationship with XPO.

          8.        Despite the fact that losing Amazon caused severe operational and

strategic problems for XPO, Defendants successfully concealed those problem from

investors. To that end, XPO publicly represented to investors that lower shipping

volumes were part of a supposed “strategy” or “decision” by XPO to improve the

profitability of its transportation business. Behind the scenes, however, XPO was

scrambling unsuccessfully to find new customers who could fill the hole left by

Amazon.

          9.        As Amazon started to leave, XPO similarly began suffering declines in

its logistics business. Around the April 2018, Amazon began pulling material

concentrations of business from fulfillment centers that XPO operated exclusively

for Amazon, with Amazon ultimately winding down its logistics business over the

summer of 2018.



                                              -3-
Cases\4813-0189-1224.v4-6/3/19
          Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 8 of 101



          10.       Although XPO felt the effects of Amazon’s exit by the summer 2018,

Defendants tried to hide from the public that the Company’s secret growth ingredient

was going away. When Amazon had taken sufficient business away from XPO that it

materially contributed to an “earnings miss” in the third quarter of 2018 (“3Q18”), for

example, Defendants publicly (and misleadingly) blamed the miss on a customer in

England whom XPO labelled a “rounding error.” In fact, Amazon was a material

contributing factor to the third quarter earnings miss and was the polar opposite of a

“rounding error” customer. Amazon was, at the time, XPO’s largest customer by

revenue, generating above-average earnings margins that had historically propelled

XPO’s premium growth rates. Amazon was also essential to those growth rates

because Amazon itself was growing at over 45% during 2016-2018 alone, meaning its

key vendors could also grow at significant rates – assuming those vendors could

hold onto Amazon.

          11.       As Defendants continued to conceal Amazon’s departure from investors

during the summer of 2018, XPO made unexpected announcements that its Chief

Financial Officer (“CFO”) (defendant John J. Hardig (“Hardig”)) and its Chief Strategy

Officer (“CSO”) (defendant Scott B. Malat (“Malat”)) would be resigning. Those two

executives had appeared with XPO’s Chairman and Chief Executive Officer (“CEO”),

defendant Bradley S. Jacobs (“Jacobs”) for years to make reports to investors and

answer their questions during earnings calls. They were essentially the face of the

Company from the market’s point of view. But in the summer and fall of 2018, they

left Jacobs to face investors alone.

          12.       Defendant Jacobs concocted a plan around this time that would hide the

loss of XPO’s largest customer, Amazon. As defendant Jacobs attempted to blame

                                              -4-
Cases\4813-0189-1224.v4-6/3/19
          Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 9 of 101



the entirety of XPO’s third quarter of 2018 miss on the “rounding error” customer, he

also told investors that XPO had decided to re-engage in active discussions with

potential merger partners.

          13.       By December 2018, XPO was indeed close to completing a merger that

would have purportedly “doubled” XPO’s size, according to defendant Jacobs. If

XPO had succeeded in completing this merger, the new, combined company would

have filed combined or “consolidated” financial statements for the year, making it

nearly impossible for investors to see the toll that losing Amazon’s business had

taken on XPO as a standalone company.

          14.       But that plan fell apart when XPO management let slip negative financial

information to a few investors during trading hours at a private lunch meeting on

December 11, 2018. Trading authorities caught wind of the leak on December 12,

2018, and halted trading until XPO disclosed the negative information to the entire

market. XPO then reported materially lower growth rates and financial performance

for 2018 and beyond, reflecting the evaporation of XPO’s secret growth ingredient,

Amazon. That negative financial information immediately depressed XPO’s stock

value and scuttled merger discussions for the rest of 2018.

          15.       Having failed to complete the merger, XPO had no place left to hide the

Amazon loss by the time it filed its 2018 SEC Form 10-K (“10-K”) and publicly gave

financial guidance to the market in February 2019.

          16.       Thus, on February 14, 2019, XPO publicly revealed that it had lost its

“largest customer.” XPO employees revealed the identity of that customer to the

press – it was Amazon. Even as XPO management admitted that XPO was losing its

largest customer, management still maintained that the loss was a complete

                                               -5-
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 10 of 101



surprise. Defendant Jacobs claimed that Amazon had left “quickly” and “abruptly.”

Nothing could have been further from the truth: Amazon had in fact told XPO that it

was not going to stick around over the long term and had actually started acting on

that decision approximately ten months before Jacobs’s feigned surprise

announcement in February 2019.

          17.       Throughout the Class Period, Amazon’s actions materially affected

XPO’s operations, results and prospects as the Company grew. Consequently,

XPO’s largest customer also had a material financial impact on XPO’s operations,

results and prospects as Amazon started to cut its business ties with the Company.

Given how important Amazon was to XPO as a customer, Defendants knew or

reasonably should have known these material facts. XPO’s concealment of these

facts rendered numerous public statements by Defendants materially false and/or

misleading. Similarly, Defendants’ repeated material omissions of these facts from

XPO’s Class Period quarterly and annual SEC filings also violated their disclosure

obligations under 17 C.F.R. §229.303 (“Item 303”). 1

II.       JURISDICTION AND VENUE

          18.       The claims asserted herein arise under and pursuant to §§11 and 15 of

the Securities Act, 15 U.S.C. §§77k and 77o, and §§10(b) and 20(a) of the Exchange



1
   Item 303 helps to ensure that issuers provide investors with information that
might reveal material problems, including adverse trends or changes in financial
condition and results of operations. In effect, the Item 303 disclosures in Regulation
S-K required Defendants to: (1) ensure that the information exists; (2) confirm it is
accurate; (3) determine whether and how to disclose it, including ensuring sufficient
disclosure; and (4) disclose the information. As alleged in more detail infra (see
¶¶229-236), Defendants’ material omissions and failures to include adequate
disclosures as required by Item 303 rendered XPO’s quarterly and annual SEC filings
materially false and misleading.

                                              -6-
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 11 of 101



Act, 15 U.S.C. §§78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder, 17 C.F.R.

§240.10b-5.

          19.       This Court has jurisdiction over this action pursuant to §22 of the

Securities Act, 15 U.S.C. §77v, §27 of the Exchange Act, 15 U.S.C. §78aa and 28

U.S.C. §1331.

          20.       Venue is properly laid in this District pursuant to §22 of the Securities

Act, §27 of the Exchange Act, and 28 U.S.C. §1391(b) and (c). XPO’s corporate

headquarters is in this District and many of the acts and conduct complained of

herein occurred in substantial part within this District.

          21.       In connection with the acts and conduct alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate

commerce, including the mails and telephonic communications and the facilities of

the NYSE, a national securities market.

III.      PARTIES

          22.       Lead Plaintiff Local #817 purchased shares of XPO common stock

during the Class Period, as set forth in its certification previously filed with the Court

and incorporated herein by reference, and was damaged thereby. 2

          23.       Lead Plaintiff Local 272 purchased shares of XPO common stock during

the Class Period, as set forth in its certification previously filed with the Court and

incorporated herein by reference, and was damaged thereby. 3


2   An updated certification reflecting Local #817 IBT Pension Fund’s relevant
transactions in XPO common stock with respect to the operative Class Period is
attached hereto as Exhibit A.
3  An updated certification reflecting Local 272 Labor-Management Pension Fund’s
relevant transactions in XPO common stock with respect to the operative Class
Period is attached hereto as Exhibit B.
                                               -7-
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 12 of 101



          24.       Lead Plaintiff Local 282 purchased shares of XPO common stock during

the Class Period, as set forth in its certification previously filed with the Court and

incorporated herein by reference, and was damaged thereby. 4

          25.       Named plaintiff Norfolk purchased shares of XPO common stock issued

in or traceable to XPO’s Secondary Offering. 5

          26.       Defendant XPO is a Delaware corporation with its principal place of

business in Greenwich, Connecticut. The Company trades on the NYSE stock

exchange under the ticker symbol “XPO.” XPO claims that it is “is a top ten global

logistics provider of cutting-edge supply chain solutions to the most successful

companies in the world.”

          27.       Defendant Jacobs has been the Chairman and CEO of XPO since

September 2, 2011. Jacobs is also the managing director/member of Jacobs Private

Equity, LLC, which, according to SEC filings made by XPO between 2016 and 2019,

was either the largest or the second largest Company shareholder. According to an

Annual Proxy Statement filed by XPO on April 18, 2018, Jacobs possesses an “[i]n-

depth knowledge of the company’s business resulting from his years of service with

the company as its Chief Executive Officer.”

          28.       Defendant Hardig was XPO’s first CFO, and served in that position from

February 13, 2012 until August 15, 2018.




4  An updated certification reflecting Local 282 Pension Trust Fund’s and Local 282
Welfare Trust Fund’s relevant transactions in XPO common stock with respect to the
operative Class Period is attached hereto as Exhibit C.
5  A certification reflecting Norfolk County Retirement System’s relevant
transactions in XPO common stock is attached hereto as Exhibit D.

                                              -8-
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 13 of 101



          29.       Defendant Malat was the CSO from July 9, 2012 until December 8, 2018.

Malat first joined XPO on October 20, 2011 as its senior vice president-strategic

planning.

          30.       Collectively, Jacobs, Hardig and Malat are referred to throughout this

Complaint as the “Individual Defendants.” Together, the Individual Defendants and

defendant XPO are referred to throughout this Complaint as the “Defendants.”

          31.       The Individual Defendants, because of their positions at the Company,

possessed the power and authority to control the content and form of the

Company’s annual reports, quarterly reports, press releases, investor presentations,

and other materials that XPO provided to the SEC, securities analysts, money and

portfolio managers and investors, i.e., the market.            Certain of the Individual

Defendants authorized the publication of certain documents, presentations and

materials alleged herein to be misleading before they were made public and had the

ability and opportunity to prevent the issuance of these false or misleading

materials, or to cause them to be corrected. Because of their positions with the

Company and access to material non-public information available to them but not to

the public, the Individual Defendants knew or should have known that the adverse

facts specified herein had not been disclosed to and were being concealed from the

public and that the positive representations being made were false and/or

misleading. The Individual Defendants are liable for the false and/or misleading

statements and omissions pled herein.




                                              -9-
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 14 of 101



IV.       SUBSTANTIVE ALLEGATIONS

          A.        Company Background

          32.       XPO raises money in the public equities market and trades publicly on

the NYSE under the “XPO” symbol. XPO provides transportation and logistics

services and has corresponding “transportation” and “logistics” SEC reporting

segments.

          33.       In its transportation or freight segment, XPO manages a transportation

network that offers customers various means of transporting their goods. Some of

the Company’s service offerings in the transportation segment include freight

brokerage, less-than-truckload (“LTL”), and “last mile” services. The Company uses

trucks to move most of its freight, and uses a blended model of owned, contracted,

and brokered capacity to provide truck transportation services.

          34.       In its logistics segment, XPO provides services that help fulfill orders of

goods that are purchased on the internet. XPO provides a number of other services

in its logistics segment, including warehousing and distribution services. XPO

sometimes refers to its logistics segment as the supply chain or contract logistics

segment.

          B.        In 2016, Amazon Pushes XPO Past Its “Positive Inflection”
                    Point, but XPO Represents Itself to Investors as a Well
                    Diversified Company that Exposed Investors to Minimal
                    Customer “Concentration Risk”

          35.       A money-losing enterprise for years, XPO began growing profits and

revenue in 2016 at rates that exceeded its industry peers and made it the darling of

Wall Street in its industry during the Class Period.

          36.       The second quarter of 2016 was the first time that XPO reported a profit.

XPO published its results to the market on August 3, 2016, and the following day,
                                                - 10 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 15 of 101



told the market that the Company had passed a positive inflection point in its growth

story during its earnings call with analyst and investors. During a conference call

with analysts and investors on August 4, 2016, defendant Jacobs assured investors

that the Company was generating record financial growth from a well diversified

base of business, concluding the call as follows:

          We started the call with saying that we’re at a positive inflection point in
          the evolution of our Company. And that we are reaping the rewards of
          the last five years. We have built a very well diversified, well-
          functioning global business that provides significant value to our
          customers.

                 The proof is in the pudding. Look at the numbers this quarter.
          We had record EBITDA, way above expectations. We had record cash
          flow from ops, way above expectations. Record free cash flow. We
          have a clearly defined action plan to go from $1.265 billion of EBITDA
          this year to our $1.7 billion target in 2018.

          37.       Industry publications and Wall Street analysts rejoiced that XPO had

reported a “dream quarter” and was finally on the road to growth. For example, in an

August 4, 2016 report, an analyst from Deutsche Bank Securities Inc. (“Deutsche

Bank”) wrote that, “[y]esterday after the close, XPO reported Q2 adjusted EBITDA of

$354.9 million which was well above our estimate of $340.8 million and Consensus of

$316.9 million.” Additionally, an analyst from Barclays Capital Inc. (“Barclays”) that

same day wrote, “XPO results surprised to the upside and importantly also delivered

cash flow commensurate with adjusted earnings, dispelling some of the most

bearish views on the company.”

          38.       Defendant Jacobs goaded these growth expectations during the

earnings call by touting the Company’s “clearly defined action plan” to grow

earnings nearly 35% over the 2016 through 2018 period.




                                             - 11 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 16 of 101



          39.       From 2016 through part of 2018, Amazon materially contributed to

XPO’s favorable growth trajectory. It is possible to estimate, in retrospect, Amazon’s

contributions based on certain facts and reasonable inferences. XPO did not identify

Amazon as its largest customer until much later, but as a frame of reference,

according to the Company’s 2014 10-K, XPO’s then-largest customer accounted for

$117 million in revenue for the calendar year 2014. In 2015, the Company combined

its financial statements with Con-Way in XPO’s annual report on account of the late-

2015 merger of those companies under the XPO name. According to XPO’s 2015 10-

K, the combined financial statements showed XPO’s largest customer accounted for

$267 million in revenue in 2015. That figure rose to $438 million in 2016 with Amazon

as XPO’s largest customer. 6 Amazon contributed approximately $848 million to

XPO’s revenue in 2017. 7



6  XPO did not identify Amazon as the largest customer at the time, but, in the
Company’s 2016 10-K, it reported that its “largest customer” accounted for 3% of
$14.6 billion in revenue.
7  This estimate of Amazon’s revenue contribution to XPO for the 2017 calendar
year rests on the following facts. Jacobs told investors on February 15, 2019 that
XPO’s largest customer (i.e., Amazon) had grown XPO “a lot” over the past few
years. ¶148. This admission shows Amazon contributed increasing amounts of
revenue in 2016, 2017 and 2018; thus, the 2017 calendar year revenue contribution
was somewhere between the revenue it contributed in 2016, and the amount of
revenue that Amazon contributed to XPO in 2018 of about $900 million (although
expected revenues were materially higher that year). See ¶150. During a May 2, 2019
conference call with analysts and investors, defendant Jacobs referred to Amazon as
getting “a little more than 1/2” of “about 11%” revenue previously. In its 2017 10-K,
XPO stated that it had “a diversified customer base that minimizes our concentration
risk: in 2017, approximately 10% of our revenue was attributable to our top five
customers,” and that revenue for the year was $15.38 billion. Assuming Amazon
accounted for “a little more than 1/2” of the 10% figure cited in XPO’s 2017 10-K, it is
possible to estimate it contributed 5.5% to revenue that year or approximately $845
million in revenue. This figure is consistent with Jacobs’ later admission that the
Company grew “a lot” with Amazon over the prior few years because it is higher than
2016 revenue but still about $100 million smaller than the greater-than-$950 million in
                                         - 12 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 17 of 101



          40.       Amazon thus grew from a $438 million annual revenue customer in 2016

to a customer that was supposed to generate over $900 million in 2018 – a 105%

increase at highly material levels to XPO’s overall revenue, earnings, and cash flow

results. Amazon materially contributed to XPO’s above-industry growth rates during

this time.

          41.       All the while, Defendants knew that XPO’s above-industry growth rates

were unsustainable given Amazon’s stated business plans. Specifically, Amazon

told XPO that it was going to cease its business relationship with XPO over the long

term.

          42.       Yet Defendants said nothing about Amazon’s role in growing the

Company as that growth occurred. As Amazon’s infusion of revenue into XPO

generated favorable growth results through the second quarter of 2018 (“2Q18”),

analysts asked whether XPO’s growth was sustainable over the long term. On a May

4, 2017 conference call with analysts and investors, defendant Jacobs responded to

one such question during an XPO quarterly earnings call:

                [KeyBanc Capital Markets Inc. (“KeyBanc”) analyst:] Let me ask it
          this way, is there anything in the first quarter that you view as being
          unsustainable or anything that kind of helped you if it was fuel trends in
          the LTL business or something that you’re watching that, that may not
          repeat in the first quarter as you think about the progression through
          the year?

                [Jacobs:] I don’t, Todd. I think the first quarter was a quarter
          where we had to work hard. And we had some headwinds, we had
          some tailwinds. But internally, as an organization, it’s really jelling.
          And people are very focused on the right levers in order to improve
          both the profitability of the company and customer service at the same
          time. And it’s broad-based by our different business lines and by our


revenue that XPO had projected for 2018, and less than the approximately $900
million in revenue that Amazon ultimately contributed to 2018.

                                             - 13 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 18 of 101



          geography. So I am optimistic about the year, starting off on a very
          good foot.

          43.       Defendant Jacobs’s assurances that XPO provided investors with

access to a company that enjoyed broad-based growth are consistent with his and

XPO’s other statements assuring investors throughout the Class Period that their

investment capital did not expose them to too much customer “concentration risk.”

¶¶4, 45.

          44.       As XPO’s customer concentration risk increased in tandem with

Amazon’s growing importance to the Company, Defendants made disclosures that

reasonable investors would interpret to mean that XPO had actually lowered its

dependence upon any single customer. Throughout its existence, XPO encouraged

investors to compare its activities on a year-over-year or quarter-over-quarter basis.

A reasonable investor comparing relevant disclosures from XPO’s 2017 10-K with its

2016 10-K would reasonably understand that no single customer accounted for more

than 3% of XPO’s revenue in 2017 given the specific changes that XPO made year-

over-year to its customer concentration risk disclosure.

          45.       In fact, XPO purposely deleted the passage that had previously

disclosed the size of its largest customer while making an otherwise substantially-

identical disclosure in its 2017 10-K. The following demonstrative comparison of the

two provisions reveals this deletion:




                                           - 14 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 19 of 101



          46.       As the comparison between XPO’s 2016 and 2017 customer

concentration statements shows, Defendants made a conscious choice in 2017 to

remove information that would have revealed a dramatic increase in its reliance on

its largest customer. Considered in light of the text immediately preceding it about

having a diverse customer base “that minimizes our concentration risk,” a

reasonable investor would conclude that XPO had lowered or at least maintained its

customer concentration risk; not that Amazon had substantially increased XPO’s

customer concentration risk. The risk was particularly material because Amazon

informed XPO that its business plans were to cease business operations with XPO

over the long term.              The very risk that customer concentration creates in an

investment is that a big customer might leave the company and, in this case,

Amazon already told XPO that it was going to leave. See ¶149.

          C.        In 2018, After Enjoying Years of Above-Industry Growth Rates
                    Thanks to Amazon, XPO “Rings the Opening Bell” at the NYSE
                    to Announce Its Decision to Compete Directly with One of
                    Amazon’s Most Important Businesses

          47.       Nobody except for XPO and Amazon knew: (1) how important Amazon

was to XPO in 2018; and (2) that Amazon’s stated business plan was to leave XPO.

Amazon accelerated its decision to leave XPO around the time that the Company

decided to take aggressive competitive actions against one of Amazon’s most

important business lines: Fulfilment By Amazon (“Amazon FBA”).

          48.       Amazon FBA is a warehousing and distribution service that drove

billions of dollars’ worth of business to Amazon and is one of Amazon’s central

strategic initiatives because it increased the amount of money that Amazon made by

selling third parties’ goods on its platform. It supported companies that wanted to


                                               - 15 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 20 of 101



do e-commerce business but that lacked the infrastructure or expertise to run that

kind of business.

          49.       Sometime in 2018, XPO decided to copy Amazon FBA. XPO called its

new competing business “XPO Direct,” and offered it out to all businesses that

wanted to do e-commerce, which, of course, included Amazon’s customers. XPO

announced the competing service on April 24, 2018, in a press release titled “XPO

Logistics Launches New Flexible Distribution Model for Omnichannel Retail and E-

Commerce Customers.” XPO’s press release proudly announced that: (1) “‘XPO

Direct’ speeds shipments to consumers using shared network capacity,” and (2)

“XPO to mark launch by ringing Opening Bell at New York Stock Exchange on April

25.” The announcement and ringing of the NYSE opening bell sent a clear message

that XPO intended to take Amazon head-on in one of its key business lines.

          50.       XPO Direct did in fact compete against Amazon FBA. In its April 2018

press release, Defendants elaborated on XPO Direct’s features. The service put

customers’ goods within two days’ delivery of nearly the entire U.S. population,

enabling retailers and e-commerce retail businesses to store their goods close to

end customers and to fulfill the end customers’ orders within two days “at a fraction

of the usual cost,” according to XPO’s April 24, 2018 press release. In other words,

XPO promoted the idea that XPO Direct was cheaper than the usual cost incurred at

competing services, like Amazon FBA.

          51.       A Deutsche Bank analyst later observed in a February 18, 2019 report

that XPO Direct was very “similar, if not exactly like, Fulfillment by Amazon,” and a

comparison of the two services shows this observation was well-founded. Amazon

maintained a description of its Amazon FBA services on one of its websites in early

                                             - 16 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 21 of 101



2018, before XPO launched XPO Direct. There, Amazon explained that it offered its

service to third parties who “sell on Amazon,” just as XPO offered out its XPO Direct

to third party “retail and e-commerce customers.” 8 Amazon explained that Amazon

FBA “stores your products” (i.e., third parties’ products) at its fulfillment centers or

warehouses in much the same way that XPO Direct “warehouses and last mile hubs

serve as flexible stockholding sites” for third parties’ products. Amazon’s website

explained that it would ship “products to customers from our network of fulfillment

centers” just as XPO Direct stated that sellers’ “[t]ransportation needs are supported

by [XPO’s] brokered, contracted and owned” transportation services. Amazon also

described on its website how sellers who used Amazon FBA enjoyed access to

Amazon’s free “Two Day Shipping” service that its “Prime members love.” 9 XPO

Direct similarly offered “broad North American footprint can position goods within

two days’ delivery of 95% of the U.S. population and in close proximity to retail

stores for inventory replenishment.”

          52.       By creating a service that was “very similar, if not exactly like,

Fulfillment by Amazon,” XPO was taking on an Amazon business that, as evidenced

by Amazon’s public filings, was important to Amazon because it drove billions of

dollars’ worth of Amazon sales. 10


8  Fulfillment   by     Amazon,   Amazon.com,       https://web.archive.org/web/
20180419134422/https:// www.amazon.com/fulfillment-by-amazon/b?ie=UTF8&node=
13245485011 (last checked on June 3, 2019).
9   Fulfillment by Amazon – Benefits, Amazon.com, https://web.archive.org/web/
20180317230514/https://services.amazon.com/fulfillment-by-amazon/benefits.htm
(last checked June 3, 2019).
10 According to Amazon’s 2018 10-K, Amazon made net sales of $97.6 billion during
2016-18 on its third-party seller services that included Amazon’s FBA’s core
features: “commissions and any related fulfillment and shipping fees, and other
                                      - 17 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 22 of 101



          53.       XPO took more action in April 2018 that strengthened its ability to

compete against Amazon. A day before it announced the launch of XPO Direct, the

Company publicly announced in a press release on April 23, 2018 that it had

recruited one of Amazon’s top executives, Kenneth Wagers III (“Wagers”), to serve

as XPO’s new COO. XPO said that Wagers would oversee XPO’s operations in 32

countries and that he would take over that role “effective immediately.” Defendant

Jacobs welcomed Wagers’s “e-commerce” experience to XPO and lauded him as a

prominent executive in the industry. The April 23, 2018 press release highlighted

that XPO had hired Wagers away from Amazon, stating:

                 Wagers’ career in the supply chain sector includes senior
          positions with three global leaders: Amazon.com, Dr. Pepper Snapple
          Group and UPS. He was most recently with Amazon, where he had
          executive oversight of Amazon’s Worldwide Transportation and
          Logistics business (last mile, middle mile, and air and ocean cargo), as
          well as Amazon China operations, Prime Now and Amazon Fresh
          operations.

          54.       Amazon’s competitive zeal is famous, and it was not happy about XPO’s

decisions to launch XPO Direct and hire Wagers away. Indeed, as a Deutsche Bank

analyst who had access to private meetings with senior XPO management during the

relevant period observed in a February 18, 2019, report, the recruitment of Wagers

from Amazon involved “teams of lawyers on both sides.” XPO ultimately won the

recruiting battle, extending a substantial compensation package to Wagers. 11 XPO


third-party seller services.” These net sales grew as a percentage of Amazon’s
overall annual net sales over the same period from 25%, to 29% to 34%.
11  According to an April 24, 2018 SEC Form 8-K (“8-K”) that the Company filed with
the SEC, Wagers served in senior positions at Amazon over the preceding five years
and held senior positions at other companies before becoming a senior executive at
Amazon. The report also stated that XPO management had agreed to pay Wagers a
$525,000 base salary with a target bonus of another $525,000, a cash signing bonus
of $285,000, and 105,000 shares of stock to vest in equal installments over ten years.
                                             - 18 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 23 of 101



succeeded in securing a non-compete provision from Wagers, which effectively

barred him from returning to work for Amazon for a number of years given XPO’s

decision to launch XPO Direct a day after hiring him. One industry source revealed

that Amazon had asked XPO, in 2018, to “reconsider” its decision to recruit Wagers

from Amazon. Other former XPO employees reported hearing rumors that Amazon

left XPO because of Wagers.

          55.       Facts allow a reasonable inference that Amazon had already decided to

stop doing business with XPO even before it decided to compete with one of

Amazon’s top businesses. Most importantly, as defendant Jacobs would admit later,

XPO knew that Amazon was not going to do business with XPO over the long term.

This admission shows there was no single event in 2018 that prompted Amazon to

leave XPO. Rather, Amazon’s 2018 actions were consistent with the business plans

that it had revealed to XPO all along.

          56.       For      example,   according   to   a   February   20,   2019,   online

FreightWaves.com article, Amazon reportedly stated that it was “‘ridiculous’” to say

that Amazon would purposely attempt to injure XPO as “revenge” for hiring Wagers.

Amazon’s actions following XPO’s announcements that it was going to compete with

Amazon directly, however, do lead to the strong inference that XPO’s competitive

activities were at least an important factor that Amazon considered when

determining when to leave XPO.

          D.        Around the Time that XPO Launches a Business Competing
                    with Amazon, Amazon Accelerates Its Wind Down of XPO
                    Business

          57.       There are several examples demonstrating that Amazon began acting on

its plans to leave XPO sometime around April 2018.

                                               - 19 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 24 of 101



          58.       As one illustration, Amazon began shutting down its business with XPO

at a fulfillment center that XPO ran for Amazon in the Kansas City area. Given its

location in the middle of the United States and its transportation infrastructure,

Kansas City is an important logistics hub. According to a March 1, 2019, Logistics

Management article, one industry executive explained to the monthly publication that

Kansas City’s “‘central location, highway and rail infrastructure as well as our air

cargo capabilities allow us to reach 85% of the U.S. population in two days or less,’”

and many “‘companies such as Amazon, Jet.com, Overstock.com, CVS, Turn 5 and

others have selected KC in the last few years to take advantage of this market

reach.’” According to a January 29, 2019, article in the Kansas City Business

Journal, this location served as the site of XPO’s “Edgerton” fulfillment center that

XPO ran for Amazon since 2016.

          59.       A former XPO Edgerton XPO warehouse employee (“FE-1”) confirmed

that the warehouse managed only Amazon business.12 This former employee chose

to leave XPO after observing “red flags,” including the slowing down of in-bound

Amazon merchandise, as well as a concurrent slowing down of outbound

merchandise, neither of which he said boded well for the warehouse’s prospects.

According to FE-1, inbound and outbound Amazon activity definitely began declining

around the end of March and/or beginning of April 2018. FE-1 said that in the May-

July 2018 time frame, the amount of outbound goods being shipped to customers

from Edgerton went from around 1,100 – 1,200 a day to 750 units a day. During the

peak season, the amount of outbound goods could be as high as 2,800 units a day


12FE-1 worked at XPO as a PIT Operator, Order Picker Trainer, Put-Away Routing
Specialist, and Receiving Dock Unloader from November 2017 – July 2018.

                                             - 20 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 25 of 101



and even in January and February 2018 the daily shipments could be around 1,800 –

2,200 units a day.

          60.       Another former XPO employee who worked at the Edgerton warehouse

(“FE-2”) explained that the Edgerton fulfillment center started slowing down in 2018.

As early as April/May 2018, FE-2 began seeing warehouse racks that typically store

Amazon goods “getting pretty empty.” 13 And, according to FE-2, as 2018 went

along, there were clear signs of activity at the center beginning to slow down. That

the activity was not picking up in the July/August 2018 timeframe (or thereafter) was

“not right” because this period was the beginning of the peak season months.

Furthermore, by August/September 2018, which usually was the time when the

inbound receiving personnel at the plant should have been getting busy as peak

season got underway, these personnel sometimes had so little to do that they were

reassigned to the shipping department so that they got enough hours to work. FE-2

suspected “something” had been “going on” with the center, and believed the

suspicion was confirmed by XPO’s eventual announcement that it would close the

Edgerton warehouse.

          61.       Yet XPO waited until 2019 to announce the fact that it was closing the

facility, and this triggered a requisite notice pursuant to the Worker Adjustment and

Retraining Notification Act of 1988 (“WARN”) that predictably led to press reports,

like a January 29, 2019, article in the Kansas City Business Journal about XPO’s

closing the facility. The slowdown in business at XPO’s Edgerton facility should

have at the very least been a “red flag” to Defendants that Amazon was starting to

act on its stated business plans to wind down the business it gave to XPO. More

13   FE-2 worked at XPO as a Pit Operator beginning in October 2017.

                                              - 21 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 26 of 101



plausibly, it was an action that Amazon took after simply telling XPO that it had

decided to start acting on its plans to wind down its business with the Company.

          62.       Other witness accounts corroborate FE-1’s and FE-2’s observations,

showing Amazon started to pull its business from XPO by the end of March or early

April 2018. Specifically, in the first quarter of 2018 (“1Q18”), an Amazon Area

Manager (“Amazon Manager”) started seeing fewer XPO trailers at five different

Amazon warehouses that he visited as part of his job. “When that happened all the

XPO trailers disappeared from the yard,” the Amazon Manager explained. The

Amazon Manager elaborated, “that’s when you noticed” the decline, “when there’s

400 trailers sitting out there and you use to see XPO all the time and then all of a

sudden there’s none, you know it’s an obvious sign.”

          63.       The Amazon Manager had previously worked for XPO and was in

position to observe trends as a result of visits to the five different Amazon

warehouses. These observations are consistent with the slowdown that FE-1 and

FE-2 witnessed.              Importantly, those two accounts related to XPO’s “logistics”

segment, while the Amazon Manager’s accounts relate to XPO’s “transportation”

segment. Altogether, these facts demonstrate that Amazon was slowing the amount

of business it gave to XPO in both of its major segments at about the same time.

          64.       Notwithstanding the warning signs that Amazon had started putting into

motion its stated business plans of leaving XPO, in May 2018, XPO re-affirmed the

2018 financial guidance that it had given on February 7, 2018, before Amazon had

begun acting on its plans to leave XPO. In a May 2, 2018, 8-K press release,

presentation, and slides publicly filed with the SEC, XPO “reaffirmed both targets in

[its] outlook: adjusted EBITDA of at least $1.6 billion for full year 2018, and 2017 –

                                               - 22 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 27 of 101



2018 cumulative free cash flow of approximately $1 billion.” Previously, on February

7, 2018, XPO reported in an 8-K that for “2018, [XPO] reaffirmed [its] target for

adjusted EBITDA of at least $1.6 billion, and raised [its] 2017-2018 cumulative free

cash flow target to approximately $1 billion, from approximately $900 million.”

          65.       In other words, Defendants’ 2018 financial guidance from May 2, 2018

(and repeated the next day) was exactly the same as the financial guidance that

Defendants gave to the market on February 7, 2018. This guidance was false (or at

the very least misleading) because it included Amazon projections that defendant

Jacobs knew or should have known could not come to fruition when Amazon had

already started to leave XPO. The Amazon departure would have (and should have)

changed projections in the ordinary course because, as defendant Jacobs admitted,

XPO generated the numbers following a “bottoms up” process. Building forecasts in

that manner necessarily would consider the Company’s top customer.

          66.       XPO’s May 2, 2018 financial guidance was all the more misleading

because defendant Jacobs had previously promised investors that he would let them

know if there were any changes to the Company’s internal numbers that would affect

guidance.          On February 8, 2018, Jacobs told analysts and investors during a

conference call:

          So the way we get those numbers is we do it bottoms up. So we have
          every part of our organization, pressure test its best-case scenario, its
          worse-case scenario, its likely-case scenario, and we aggregate all that,
          and that comes to $1.6 billion or more of EBITDA in this year. So we’re
          sharing with you the same internal numbers that we have, and those are
          the numbers. We feel very good about growing EBITDA another 17% in
          2018 over 2016 (sic) [2017], and we feel very good about generating
          about $1 billion of free cash flow over 2017 and 2018, and those are the
          numbers that we internally have. If, for some reason, those change
          over the course of year, we’ll let you know that when they change. But
          we’re not going to change them just because people want us to change
          them. Those are the numbers, and they’re really good ones.
                                             - 23 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 28 of 101



          67.       Unfortunately for the Company, between February 2018, when Jacobs

discussed XPO’s 2018 guidance, and May 2, 2018, when XPO reaffirmed guidance,

the risks of Amazon taking business away from XPO had increased and started to

materialize around the time XPO recruited Wagers away from Amazon and the

Company launched XPO Direct. Defendant Jacobs could have easily conveyed this

information to investors at the time and made appropriate adjustments to the

Company’s growth plans.

          68.       Instead, when XPO held a conference call with analysts and investors

on May 3, 2018, defendant Jacobs reaffirmed XPO’s full-year guidance, and worse,

told investors that there was no reason to think the business would slow relative to

what XPO management had planned in February 2018.                   Defendant Jacobs’s

reassurances assumed that Amazon would not start pulling business at any point in

2018 when the opposite was true:

          [Deutsche Bank analyst:] [I]s there any kind of reason to think the
          revenue and EBITDA growth of the business is actually very strong, not
          even just the 11% or the 10.4% you did last quarter, but really kind of
          even within that high single-digit framework that you provided. Is there
          any reason to think kind of that type of revenue growth and EBITDA
          growth that you’re achieving even this year slows? If you can just help
          us think about that as you look at the pipeline of new business,
          because that is kind of top of mind right now, especially in the
          transportation segment?

                 [Jacobs:] Sure. There is no reason to think it’s going to slow,
          and I don’t know that we’re in any better position than everyone else to
          predict what the economy is going to do over the next few years. . . . So
          for the time being and for the foreseeable future, absent some
          geopolitical events, life looks good, at least from our point of view just
          looking at our customers and seeing what our customers are doing and
          saying.

          69.       This statement was materially misleading at the time because Amazon’s

actions demonstrated that it had started to act on its previously-stated intention to

                                             - 24 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 29 of 101



stop doing business with XPO. Amazon was XPO’s largest customer, but, as the

entire world knew at the time (including defendant Jacobs), Amazon also

represented one of the most important players in the e-commerce market as a whole.

No reasonable executive in Jacobs’s shoes could have believed there was “no

reason” to think the Company would not meet the revenue and earnings growth that

XPO had planned at the beginning of the year, given that: (1) XPO internally

projected Amazon would generate over $950 million in revenue for 2018 in February

2018; (2) Amazon’s stated business plans were to leave XPO over the long term; and

(3) Amazon started leaving XPO in the March/April 2018 time frame. As Jacobs knew

or should have known, these conditions meant that XPO was losing an important

customer and business partner that gave XPO access to the e-commerce market.

          70.       Analysts rejoiced after the call where Defendants: (1) reaffirmed XPO’s

full year guidance; and (2) emphasized that XPO remained confident in its guidance

despite starting to compete against Amazon. For example, in a May 4, 2018 report,

Morgan Stanley credited Jacobs’s comments that “life looks good” with regard to

XPO’s projected earnings and revenue growth, explaining that:

          We see little to no threat of new entrants being able to make a mark
          quickly in the last mile space despite recent headlines and we believe
          CL [contract logistics] remains one of the last businesses to be
          ‘Amazon-ized’ as XPO’s large retail and industrial customers are likely
          unwilling to hand over their entire supply chains to AMZN to control.

In that same report, Morgan Stanley also credited XPO’s story that its customers

kept giving XPO positive reviews to the Company in the wake of its Amazon-related

announcements, and reaffirmed its price targets on the present value of increasing

earnings, showing that “[o]ur 2018-2020 EBITDA estimates are relatively unchanged

at $1.6 bn, $1.8 bn, and $2.0 bn, respectively, and our PT stays at $125.”

                                              - 25 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 30 of 101



          71.       Amazon is well-known for its aggressive, competitive approach to

business after having originally disrupted the “bricks and mortar” bookstore

industry and applied that approach to other areas of the global economy ever since.

The apparent fact that Amazon was not affirmatively taking away any of XPO’s

business following XPO Direct’s debut (reflected in XPO’s decision to reaffirm 2018

guidance) reassured the market. Yet the public did not know that Amazon was

XPO’s largest customer at the time, accounting for more than $950 million in

projected revenue for 2018 alone. As a result, investors had no reason to doubt that

the $950-plus million revenue stream that XPO management had budgeted into its

internal 2018 forecast in February 2018 would continue into 2019.

          72.       Moreover, to the extent that any investors had any concerns about

XPO’s relationship with Amazon, defendant Jacobs reassured them that they had

nothing to worry about. On or around May 9, 2018, Jacobs appeared on the CNBC

television show “Mad Money” hosted by Jim Cramer (“Cramer”) to that end. The

show’s host noted how XPO and Amazon had recently “blown away the numbers”

and that XPO and Amazon were “synergistic” in some ways. Jacobs responded:

                 [Jacobs:] Amazon’s growing so much faster than we are. We’re
          proud that we grew 11% (organically) in the first quarter, so compared
          to other transportation companies, we’re at the top. Amazon grew 45%.

                    [Cramer:] That’s true.

                    [Jacobs:] They are twice the size of themselves every two years.

               [Cramer:] But you play a big role in trying to get bigger . . .
          packages to people[] everywhere.

                  [Jacobs:] Absolutely. And we have Amazon as a customer and
          we have many other ecommerce players as a customer. We’re
          facilitating their growth.



                                              - 26 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 31 of 101



          73.       Between May 3 and 8, 2018, the market responded favorably to XPO’s

many assurances. On May 3, 2018, defendant Jacobs told the market (before it

opened) that he had no reason to think the Company’s outlook would change and

that “life looks good” based upon what its customers were saying and doing, which,

as he knew (or should have known), included its biggest customer Amazon.

          74.       Yet Defendants knew that their new XPO Direct business could not

come even close to replacing the business that XPO was losing and would keep

losing from Amazon.

          75.       Defendants leaked this fact in a private meeting with analysts from

Deutsche Bank. Deutsche Bank then issued a public report after the meeting,

commenting in a July 19, 2018 report that XPO “expected [XPO Direct] to be a $1B

revenue business in a ‘few years’ – from $0 last year.” This demonstrates that

Defendants understood that any new revenue from XPO Direct could not offset the

lost revenue from Amazon. XPO’s declining tonnage numbers showed the same

thing, as discussed below.

          E.        XPO Tells Investors that “Nothing Has Slowed Down,” Despite
                    Knowing Its Top Customer Had “Slowed Down”

          76.       XPO historically tracked “tonnage” or the amount of weight shipped by

its transportation segment as an important metric that helped the Company

determine how to allocate resources and also to determine underlying operating

growth trends. Defendants Jacobs reviewed tonnage reports in the ordinary course

of business and reported tonnage statistics to investors during the Class Period.

          77.       By way of background, XPO regularly tracks tonnage, and bases its

resource needs on these reports. The tonnage reports are generated and reviewed

daily. The reports are not customer specific, but when tonnage numbers are down,
                                      - 27 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 32 of 101



District Managers could reach out to the sales department to learn why the numbers

dipped and what could be done to reverse this decline. XPO sales reports would

break down tonnage on a per-customer basis. Employees at the Director level and

above had access to sales reports, but it was easier for a District Manager to simply

call a sales director to ascertain what was generating lower tonnage numbers. XPO

had Quarterly Business Reviews (QBRs) where the Director of Operations and

Director of Sales would present their regional numbers on a quarterly basis. Jacobs

attended these meetings from time to time.

          78.       Moreover, according to a February 14, 2018 letter from XPO to the SEC,

defendant Jacobs conducted one-on-one weekly meetings with the head of the

transportation segment during the Class Period, and such meetings included

discussions about “customers won, lost” and potential new customers. Such

discussions clearly would have covered negative developments with the Company’s

largest customer, Amazon.

          79.       The tonnage and sales reports show Amazon’s decision to leave XPO

continued to impact XPO during the May / June 2018 period, as facts provided by a

former XPO employee (“FE-3”) demonstrate. FE-3 had a role in selling XPO’s

services to other businesses during this time frame. 14 While still employed by XPO,

FE-3 heard “that Amazon left.” Shortly before FE-3 left XPO in summer 2018, FE-3

and others received a “tonnage report” showing “tonnage” was down in various

territories and regions because of a drop in tonnage from Amazon. FE-3’s team was

asked to try to replace some of that business by selling more tonnage to other


14 FE-3 was an Account Executive in XPO’s sales division for a number of years
leading up to May 2018.

                                              - 28 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 33 of 101



customers. FE-3 did not believe that Amazon had fully left prior to FE-3’s review of

the tonnage reports (shortly before June 2018), but recalled that Amazon had

gradually started to slow down its business with XPO.

          80.       The Amazon Manager referenced above, see ¶62, who served in that role

during the Class Period, also witnessed events consistent with FE-3’s recollection.

The Amazon Manager worked in the LTL side of the transportation business,

corresponding to XPO’s LTL business line in its transportation segment. The term

“LTL” refers to “less-than-truckload,” and is a common business term in the freight

business. XPO explains in its SEC filings that LTL refers to the transportation of a

quantity of freight that is larger than a parcel, but too small to require an entire truck,

and is often shipped on a pallet. It further explains that an LTL carrier typically

operates a hub-and-spoke network that allows for the consolidation of multiple

shipments in different trucks. Consistent with XPO’s LTL description, the Amazon

Manager explained that XPO had been transporting Amazon merchandise between

Amazons fulfillment centers and also delivered LTL deliveries to Amazon retail

customers.

          81.       The Amazon Manager explained that Amazon “dropped” the XPO LTL

business prior to summer 2018. In 1Q18 or 2Q18, the Amazon Manager recalled

reading a story on an internal Amazon intranet newsletter that related to XPO. The

internal Amazon newsletter stated that Amazon was dropping XPO LTL. This

information is significant because it corroborates FE-3’s accounts about “tonnage”

reports, which measure LTL shipments.

          82.       Defendants’ public admissions further corroborate those of the Amazon

Manager and former XPO employees. They demonstrate that XPO did in fact track

                                             - 29 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 34 of 101



LTL “tonnage,” that senior management reviewed (and reported) LTL “tonnage”

figures, and that tonnage was going down.

          83.       Unfortunately, Defendants chose to mislead the market about why those

tonnage trends had changed. In the time period leading up to May/June 2018, XPO

reported tonnage figures that were consistently increasing throughout the 2017

period then started to decline in the quarter ending March 2018 (by 1.1%) and

continued falling throughout 2018 at levels that are material when compared to the

tonnage growth levels that XPO enjoyed while its business with Amazon grew in

2017. The increasing figures in 2017 are consistent with defendant Jacobs’s later

admissions that Amazon grew XPO “a lot” during this time frame and are consistent

with the tonnage reports demonstrating that Amazon (by itself) could materially

affect the amount of tonnage that XPO managed on a company-wide basis. The

declining figures in 2018 are consistent with FE-3’s and the Amazon Manager’s

accounts that Amazon had started to leave XPO in the first or second quarters of

2018. 15

          84.       Reports that Amazon was lowering its business with XPO during the

first half of 2018 are consistent with other examples of how that decision unfolded at

particular warehouse facilities that were dedicated to serving only Amazon. Thus,

Defendants could not have been confused at the time about whether it was Amazon

or some other customer lowering its business with XPO. One of those warehouses

served Amazon’s end customers in Baltimore, Maryland and was known internally as


15 The tonnage statistics increased in daily tonnage throughout 2017: +4.8% (1Q17);
+7.1% (2Q17): +5.6% (3Q17): and +2.9% (4Q17). Then, in 2018, they started declining
throughout the year relative to 2017, as the Company reports statistics based on a
year-over-year changes: -1.1% (1Q18); -0.6% (2Q18); -1.5% (3Q18); -1.1% (4Q18).

                                             - 30 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 35 of 101



the “AZM” warehouse. Another former XPO employee who worked at the AZM

warehouse as a planning analyst between the spring of 2017 and the fall of 2018

(“FE-4”), knew by June 2018 that Amazon was leaving. FE-4 also saw a June 2018

email from Jeffrey Kenyon (“Kenyon”), XPO’s Vice President of Supply, to Thomas

Matte (“Matte”), the Director of AZM, stating as much.

          85.       FE-4 recalled that Kenyon’s June 2018 email indicated that the Amazon

contract was ending in September 2018, and that local management should not let

any of the other employees know about it. FE-4 further recounted how it was

“exactly” right to understand the email in substance to mean that XPO was losing

Amazon and “they knew it,” referring to XPO management. The June 2018 email

from Kenyon indicated that management would try to get an extension, but this was

a problem because, as FE-4 understood the email, it meant that XPO was not going

to get a multi-year renewal of the business. Although FE-4 could not recall the

length of the extension, FE-4 did explain, “[i]t just said we are going to get an

extension and don’t worry about it, I don’t know when the 6-month term actually

came up, I actually personally thought they were only going to get 3 months . . . it

just said we are going to get an extension and we’re going to wind down the

warehouse.” Kenyon’s June 2018 email told Matte not to inform other employees

about the fact that Amazon was leaving – not to “panic” the employees.

          86.       The substance of the June 2018 email from Kenyon to Matte is

consistent with the actions that Amazon took at the Baltimore AZM fulfillment center

around that time. Around June 2018, FE-4 explained that the number of trucks

delivering Amazon packages inbound to the AZM warehouse fell from about twelve

full tractor trailers per day to about three or four per day. The daily number of units

                                             - 31 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 36 of 101



that XPO processed inside of the facility fell from the usual 5,000-6,000 to about

2,000 per day. During that same time, inventory dwindled to 46%. According to FE-

4, “[t]hat’s not normal for a warehouse that usually should be 80% to 90% stocked,

and it kept getting worse,” down to 40% by September 2018. The department that

received in-bound Amazon packages dropped from 21 to 10 employees in June 2018.

“Something’s wrong here,” FE-4 explained, “it’s kind of like you walk into a store and

the shelves are half empty.”

          87.       As another example, during the peak “Amazon Prime” season in July

2017, AZM processed approximately 11,000 to 12,000 packages per day, but during

the next Prime season in July 2018, that number dropped by approximately two-

thirds (i.e., 4,000), according to FE-4. When lower-level employees asked questions

about whether Amazon was going to renew its contract with AZM, management told

them it was going to get a renewal, knowing that XPO was only going to get a short

extension as the June 2018 email and related actions demonstrated.

          88.       Another former XPO employee who worked at the AZM fulfillment center

between spring and fall 2018 (“FE-5”) corroborated FE-4’s account of events at that

center. FE-5 observed that there “wasn’t much work coming in” to the facility during

the summer of 2018 and that the number of products to “pick” for outbound delivery

was getting “lower and lower” during this time.

          89.       In April 2018, FE-5 worked around 40 hours per week (plus overtime)

but, by August 2018, FE-5’s hours were reduced to 32 hours per week with no

overtime. Consistent with FE-4, this former employee (i.e., FE-5) also left XPO in fall

2018 because there was not enough work. FE-5 similarly heard that Amazon was

going to end its contract with XPO.

                                             - 32 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 37 of 101



          90.       Consistent with FE-4’s account that Amazon was not going to renew its

multi-year contract in September 2018 – and only gave XPO an extension lasting a

period of three or six months to wind down the business – XPO provided employees

a legally-required thirty day WARN notice in January 2019. The press picked up on

that event and reported it.

          91.       As the Baltimore Sun reported in a January 29, 2019 article entitled,

“XPO Logistics will close Harford County warehouse in March,” XPO would close the

571,000 square foot warehouse “by the end of March [2019], a company

spokesperson confirmed” – that is, six months after September 2018, reflecting the

six-month extension to the multi-year contract that Amazon told XPO it was not

going to renew. Amazon acted on its decision not to renew its multi-year contract

ending on September 31, 2018, telling XPO in June 2018 (at the latest) and beginning

to act on that decision soon after.

          92.       Amazon took similar actions at other XPO fulfillment centers. FE-4

explained that XPO managed another fulfillment center in Texas for Amazon that

XPO called “AZT.” That facility also began to wind down operations in the summer

of 2018 with XPO providing a WARN notice of mass layoffs in August 2018 in

advance of closing in October 2018.

          93.       The warehouses were part of a program that Amazon developed with

XPO whereby XPO would provide warehousing and logistics support to help fulfill

Amazon orders. Accounts by former employees about the Edgerton, Aberdeen, and

Texas facilities demonstrate that Amazon was systematically lowering the amount of

business that it did with XPO in 2018. These reports relate to the “logistics” side of



                                             - 33 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 38 of 101



XPO’s business and are consistent with accounts about declining Amazon tonnage

numbers on the other side of XPO’s business – the “transportation” business.

          94.       In short, by the end of the summer 2018, there was little doubt

Defendants knew (or should have known) that Amazon was indeed acting on its

stated business plan to leave XPO. Despite this understanding, on August 2, 2018,

XPO reported its quarterly results and reaffirmed full-year guidance of $1.6 billion in

earnings and $1 billion in free cash flow. Defendants gave these assurances to the

market as the severity of XPO’s tonnage statistics worsened in real terms (down

0.6% on the quarter) and relative terms (7.7 percentage points worse than the same

quarter the prior year), and as its logistics relationship with Amazon continued to

deteriorate, as evidenced by the drop in units shipped at the Aberdeen warehouse

during Amazon Prime week in July 2018 to about 4,000 units per day from 11,000 to

12,000 units per day during Amazon Prime week in July 2017 and the stall at the

Edgerton facility at the same time. These circumstances unfolded while Amazon –

as defendant Jacobs noted on “Mad Money” – continued its historic growth surge.

          95.       The juxtaposition of Amazon’s explosive growth against Amazon’s

declining business interest in XPO is telling. Rather than simply explaining to the

market that Amazon was lowering its business with XPO pursuant to Amazon’s

stated business plans, and that XPO was working hard to make up the slack,

defendant Jacobs told analysts and investors during a conference call hosted by the

Company on August 2, 2018, that XPO’s “focus is not on tonnage growth” but on

“selecting the right tonnage that matches our network and deselecting freight that

doesn’t match our network and to get the right price, the right yield for the premium

service that we provide.”

                                           - 34 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 39 of 101



          96.       During the August 2, 2018 conference call, defendant Jacobs stated in

response to an analyst question that he “would not guide you to expecting some big

tonnage increase” because “it’s not what we’re trying to do. We’re trying to get the

right mix of tonnage.” Defendant Jacobs’s assurance is misleading at best because

a material concentration of the tonnage decline flowed from Amazon’s declining

business and XPO clearly was not “trying” to lose that business for any reason.

XPO was doing everything it could, internally, to make up for the lost Amazon

tonnage but simply failed to do so because Amazon was too large to replace.

          97.       This conference call was defendant Hardig’s last. XPO announced his

abrupt departure the day before this call and gave no explanation whatsoever as to

why Hardig was resigning without any notice. XPO had no permanent CFO to

replace Hardig at the time and therefore appointed another employee to serve on an

interim basis.

          98.       Hardig’s resignation – the Company could not even feign he was

“retiring” – was surprising at the time. But, as J.P. Morgan wrote in an August 1,

2018 report, XPO had an acting CFO (i.e., Sarah Glickman), and “CEO Jacobs and

CSO Malat provide continuity with the investment community,” so the news was not

too disruptive at the time.

          99.       Nor should it have been, considering the strong assurances that

defendant Jacobs gave on August 2, 2018, that the Company was on track to make

all of its financial targets for 2018. In response to analyst questions, Jacobs

reaffirmed and reassured investors that nothing had changed with respect to the

Company’s 2018 financial guidance. With regard to XPO’s revenue outlook for the

rest of 2018:

                                             - 35 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 40 of 101



                 [Citigroup analyst:] In terms of revenue [growth of 11%
          referenced in the analyst’s prior question], does it feel like a decent run
          rate to think about for the back half. Just trying to get a sense of how
          that looks?

                 [Jacobs:] Yes, in this range. We’ve always been saying for the
          last few months, high single digits, low-double digits and nothing’s
          slowed down at all in terms of that guidance.

          100.      Defendant Jacobs’s statement that nothing was slowing down “at all” in

terms of the Company’s historical and projected revenue growth was materially false

and/or misleading at the time because it masked the fact that Amazon, a key part of

XPO’s growth engine, was, in fact, slowing down.              By the time he made that

statement, Amazon had already started to wind down its business affairs with XPO.

Tonnage reports in XPO’s transportation business showed declines that reflected

Amazon starting to act on its stated plans to stop doing business with XPO over the

long term.

          101.      Contemporaneously, Amazon started shutting down warehousing and

logistics support business that it gave to XPO’s logistics segment. These activities

are more than “nothing” in terms of the financial effects on XPO and were highly

material, particularly in light of Amazon’s stated long-term business plans. The

Amazon decline also started around the time that XPO launched competing services

and recruited one of Amazon’s top executives to run the Company. And the decline

occurred while Amazon continued its meteoric growth, demonstrating that Amazon

was not experiencing any larger business problems that would lower its ability to

pay for XPO’s services. It simply was not true, as defendant Jacobs said, that

“nothing’s slowed down at all” with respect to the Company’s revenue growth and

consequent revenue projections.


                                              - 36 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 41 of 101



          102.      Defendant Jacobs made similarly false and/or misleading statements on

the same August 2, 2018, earnings conference call about XPO’s earnings and cash

flow position. At the time, XPO’s cash flow outlook for 2017-2018 was that it would

generate “approximately $1 billion.” See ¶64. That meant the Company would

generate approximately $625 million in free cash flow for 2018 because it had

generated $375 million in free cash flow the prior year. XPO’s EBITDA outlook was

“at least $1.6 billion” for 2018. See ¶64. Defendant Jacobs had previously told the

market that these figures were the same as the Company’s internal numbers and that

he would let the market know if anything changed. See ¶66. Rather than admitting

the Company’s problems with Amazon, defendant Jacobs pretended they did not

exist and instead reaffirmed XPO’s full-year guidance during the Company’s

conference call on August 2, 2018:

          [Deutsche Bank analyst:] Just want to understand is kind of the 17% or
          mid-teens type EBITDA growth that you’re posting this year sustainable
          in your view, as you look through ‘19 and ‘20, given the book of
          business and then, does the CapEx intensity change at all. I think
          you’re running about 2.8% of sales this year. Does that actually go
          down as the sales growth, or should we expect that to kind of move up,
          given some of the initiatives that you’re accelerating?

                 [Jacobs:] Sure. So let’s do all 3 lines. Let’s do organic revenue
          growth, let’s do EBITDA growth, let’s go free cash flow/CapEx since
          they’re related to each other. On the sales side, on the revenue growth
          side, very buoyant, that’s partly because it’s a good economy, it’s a
          good market. It’s partly because we’re doing a lot of company-specific
          things in terms of operational excellence, in terms of hitting on all 8
          cylinders that customers are rewarding us with our greater-than-fair
          share of their wallet. So I expect that organic revenue growth is going
          to stay in this high level, high single digits, low-double digits for the
          foreseeable future. I don’t see any slowing down on that. EBITDA, we
          haven’t done a bottoms-up budget yet at all, that process is just
          starting. On a preliminary basis, yes, I think something in the 15% to
          18% range is very reasonable to assume for continued EBITDA growth
          for the foreseeable future.


                                             - 37 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 42 of 101



                 In terms of free cash flow, we will generate more free cash flow
          next year than we did this year, even though we’ve generated very
          substantial amount of free cash flow this year. And this year we’ll have
          about 70-something percent more free cash flow than last year. I don’t
          think it’s going to be 70% more, because I think there’s going to be
          more opportunities for deploying CapEx, but it’s way too early in this
          year to be giving specific guidance for CapEx for next year. But I can
          tell you this: last week, we had about 45 of our top executives in for 3
          days for quarterly operating review. People are confident in their
          business. Peoples’ customers are confident in their business.

          103.      Here, as before, Jacobs reassured the market “I don’t see any slowing

down” on the Company’s revenue growth, and similarly told the market that that

15%-18% EBITDA was reasonable, which was significant at the time because XPO

had reported 18% growth in the first quarter of the year, but lower growth of 16%

growth in the second quarter of the year as Amazon continued to act on its “stated

business plans,” which, as Jacobs knew, meant Amazon business “was going to

come to an end.”                 Defendant Jacobs’s EBITDA statement – that it was “very

reasonable to assume” 16%-18% earnings growth for the foreseeable future – was

materially false or misleading at the time for these and other reasons underlying

Amazon’s declining business with XPO.

          104.      Jacobs’s assertions that XPO would generate even “more free cash

flow” in 2019 as compared to 2018 and that “we’ll have about 70-something percent

more free cash flow [this year, 2018] than last year” were both false and misleading

for similar reasons. Jacobs knew that his guidance was misleading because it

assumed that Amazon’s business would continue growing XPO as it had over the

past few years even though he knew or was reckless in not knowing that Amazon’s

business with XPO was “going to come to an end” and that the wind down process

had already started.


                                                 - 38 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 43 of 101



          F.        Amazon Continues to Wind Down Its Business with XPO
                    During Amazon’s Mission-Critical Summer of 2018 “Prime
                    Week” as XPO’s Chief Financial Officer Resigns

          105.      Amazon’s wind down of its business with XPO continued into 3Q18, as

evidenced, in part, by even lower tonnage statistics and stark examples of Amazon’s

pull-back in the logistics business it gave to XPO. Amazon’s decision to cut its

“Amazon Prime” week business with XPO during July 2018 is a good example. That

week has strategic importance to Amazon.

          106.      Amazon shared business from that event with XPO in 2017, as reflected

in XPO’s favorable third quarter rising tonnage statistics of 5.6% (year-over-year) and

unit shipments of some 11,000 to 12,000 per day at the Aberdeen warehouse. 3Q18

comparable statistics showed daily tonnage fall by 1.5% (year-over-year) and unit

shipments out of Aberdeen fall by approximately 64%-67% (year-over-year)

alongside similar declines in in-bound Amazon deliveries and inventory. Qualitative

facts show that other Amazon-related warehouses experienced similar declines

during the summer and fall of 2018 (3Q18, i.e., from July to September) as noted

above. XPO always knew that the Amazon business was “going to come to an end,”

as Jacobs later admitted and XPO continued to see the business actually “com[ing]

to an end” in the 3Q18.

          107.      On October 31, 2018, as Amazon’s slowdown continued to affect XPO’s

operations, yet another senior XPO executive quit. Before the summer of 2018,

typically a trio of executives – the Individual Defendants – made reports to investors

on quarterly conference calls and elsewhere. Defendant Hardig resigned at the end

of the second quarter, as noted above. Now Malat also decided to quit. Defendants

Hardig and Malat quit just before the Company announced 2Q18 and 3Q18 results,

                                             - 39 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 44 of 101



respectively, meaning that Defendants Hardig and Malat quit right around the time

that they were working with defendant Jacobs to determine what they were going to

tell the market about those quarters and related financial guidance for the rest of the

year.

          108.      Defendant Hardig’s departure came as a shock to many in the market.

Barclays commented in a November 2, 2018 report that “[t]he sudden and

unexpected departure of Scott Malat, XPO’s Chief Strategy Officer, did come as a

shock to many in the market, especially following the recent departure of CFO John

Hardig this summer.”

          G.        Feeling the Effects of Amazon’s Departure, XPO Misleadingly
                    Blames a “Rounding Error” UK Customer for “Missing” Third
                    Quarter Financial Targets - and XPO’s Chief Strategy Officer
                    Resigns

          109.      On October 31, 2018, XPO also reported that it had missed 3Q18

earnings and revenue expectations and blamed the miss on one single customer, a

department store in the United Kingdom (i.e., House of Fraser). XPO had repeatedly

given annual revenue, earnings, and cash flow guidance to the market, which

analysts then modeled and broke down into quarterly consensus estimates that they

published. For 3Q18, consensus adjusted earnings per share estimates were $0.98

per share and the consensus revenue estimates were $4.401 billion. As a November

2, 2018 research brief from Stephens Inc. (“Stephens”) reported, XPO reported $0.89

adjusted earnings per share and revenue of $4.335 billion, missing its consensus

estimates in both categories. XPO also reported free cash flow 16 of $173 million,


16 According to an October 31, 2018 8-K filed by the Company, XPO calculated free
cash flow by taking its cash flow provided by operating activities, subtracting
payment for purchases of property and equipment, and then adding proceeds from
the sale of assets.
                                      - 40 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 45 of 101



which, according to a November 4, 2018, analyst report by Credit Suisse, missed free

cash flow estimates of $242 million for the quarter.

          110.      XPO’s 3Q18 financial “misses” gave management yet another

opportunity to tell the Company’s investors that Amazon had started acting on its

stated business plans to take its considerable business away from XPO. But

management did no such thing. XPO blamed that quarter’s operational issues (as

reflected in the misses) on a small customer. It lowered the Company’s earnings

guidance for that purported reason alone, but reaffirmed its 2018 free cash flow

guidance, as defendant Jacobs told investors on a November 1, 2018 earnings call:

          We generated [third quarter 2018] adjusted EBITDA of $415 million
          despite a $16 million headwind from a customer bankruptcy in Europe.

                                         *      *      *

                 We’ve updated our full year 2018 target for adjusted EBITDA to
          approximately $1.585 billion. The revised target reflects the impact of
          the customer bankruptcy I mentioned earlier. And we’ve reaffirmed our
          target for approximately $1 billion of cumulative free cash flow over
          2017 and ‘18.

                 Given our strategic positioning, we expect to continue to outpace
          the market in any macro environment, and we’re looking at some
          exciting opportunities to accelerate that growth through acquisitions.
          Now, as you saw from yesterday’s release, Scott [Malat] will be leaving
          us in December.

          111.      Analysts asked Jacobs to elaborate on the customer bankruptcy that

purportedly caused XPO to miss third quarter guidance and to take down adjusted

EBITDA for the year:

                 [KeyBanc analyst:] I guess, just maybe a housekeeping one to
          start. Brad [Jacobs], do you have – what is the annual EBITDA run rate
          from the customer bankruptcy that happened here in the quarter?

                    [Jacobs:] It was mid – low single-digit millions EBITDA.



                                              - 41 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 46 of 101



                [KeyBanc analyst:] On a full year basis, it was a low single digits
          of EBITDA?

                 [Jacobs:] Yes, which is – which still really bothered us because
          here, we are, making low-single-digit millions in EBITDA, and we let our
          heart get ahead of our mind in trying to support a customer and ended
          up writing-off $16 million. But c’est la vie.

                [KeyBanc analyst:] Okay. Got it. And then – so we think about
          the growth rates going forward though it’s not a huge comp to
          overcome that on an annual basis?

                 [Jacobs:] It’s a rounding error, but it made us miss the quarter,
          which is something we work really hard not to do. So on a long-term
          basis, it’s really just – it’s nothing. It’s a few million bucks.

          112.      Defendant Jacobs’s comments reassured analysts that the UK customer

(House of Fraser) issue presented no systemic issues to the Company. For example,

in a November 1, 2018, report, J.P. Morgan noted that the Company provided

“[a]dditional context on customer bankruptcy and risk controls in logistics. The

bankruptcy at House of Fraser cut $15.6mm from adjusted EBITDA in 3Q18 and

brought down the full year guide, but we do not believe this event is a signal of a

systemic risk.” The fact that defendant Jacobs reaffirmed full-year 2018 cash flow

guidance was understood by analysts to mean that XPO was on track to a

blockbuster fourth quarter because the incremental $410 million that XPO needed to

generate to meet its full-year free cash flow guidance was about $40 million higher

than it had generated over the entire 2017 calendar year and represented a 128%

increase as compared to the fourth quarter’s free cash flow in 2017.

          113.      The size of the increase prompted some investor questions, as

Stephens noted in a November 2, 2018 report that “XPO’s 3Q18 results raised more

questions in investors minds than it answered.” The same analyst asked, “if XPO

has managed its earnings all year by reinvesting excess profits” back into the


                                             - 42 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 47 of 101



business “so that it would earn ‘at least’ $1.6 bil., why does a relatively small write-

off cause the Company to adjust guidance lower?”

          114.      In retrospect, the short answer to that question is “it doesn’t,” and

management knew it (or at the very least should have known) at the time. By the

time that defendant Jacobs blamed the third quarter miss on the “rounding error” of

a customer (House of Fraser), the largest e-commerce business in the history of the

world (and XPO’s largest customer) had taken material steps to exit its business

relationship with XPO. It was that change in business conditions that caused XPO to

miss its 3Q18 consensus earnings expectations, which analysts calculated on the

basis of XPO’s earnings guidance for the 2018 calendar year. The guidance was for

“at least $1.6 billion” showing, as the Stephens analyst suggested, that XPO had

budgeted for earnings in excess of the $1.6 billion level. But by 3Q18, that cushion

had diminished as Amazon started to wind down its business relationship with XPO.

Because that business was on the decline, all it took was a “rounding error”

customer (in Jacobs’s words) to trigger the third quarter miss.

          115.      Traces of Amazon’s effect on XPO’s 3Q18 appear in particular

admissions that Malat made during the third quarter earnings call:

                 [Malat:] Our LTL tonnage declined 1.5% due to our decision to
          selectively target more profitable freight, partially offset by a 3% volume
          increase in higher-margin local freight. We were able to further reduce
          our purchased transportation costs by increasing utilization of our
          owned trucks to offset inflation. Purchased transportation made up
          26% of our linehaul miles in the quarter versus 33% from a year ago.

          116.      Defendant Jacobs made a similar statement in response to an analyst’s

question about the Company’s ability to grow revenue:

          [Jacobs:] Tonnage was down, though. Tonnage was down 1.5%, which
          is in-line with recent quarters and consistent with our strategy of
          selectively targeting the more – the freight that fits our network the
                                          - 43 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 48 of 101



          best, more profitable freight. And you mentioned the investment in the
          local sales force. I’m very happy that we did that. And the proof’s in
          the pudding, where our local tonnage was up 3% in the third quarter.

          117.      Defendants Jacobs’s and Malat’s reports that tonnage was continuing to

decline on a company-wide basis but that “local” tonnage had increased, means that

whatever additional tonnage XPO was shipping with local accounts was not

sufficient to offset the tonnage that XPO lost from its largest national account –

Amazon in particular. The idea that XPO wanted to lower the tonnage that it shipped

raised questions on the 3Q18 conference call. An analyst pointed out that such a

choice made little sense given favorable margins in that business:

                  [BofA Merrill Lynch analyst:] So just – I wanted to say on the –
          this LTL point, you mentioned the strong incremental margins in that
          space. And I’m wondering, you’ve gone – you’ve had the strategy for a
          long-term of kind of calling customer accounts and focusing on more
          regional freight, but given the strong incremental margins, would it
          make sense strategically to maybe be looking to grow that business a
          little bit more aggressively? And not seeing, kind of, the declines in
          shipments and tonnage that we’ve been seeing?

                [Malat:] Absolutely. That’s one of the reasons why we added to
          our local account executive sales force. We added over 200 sales and
          sales support to grow the business.

          118.      This response is consistent with the events that a sales executive

recounted occurring sometime in the May/June 2018 timeframe, when tonnage was

down due to the “gradual” decline in Amazon business, giving XPO the chance to

call smaller accounts to make up the difference. But Defendants Jacobs’s and

Malat’s statements about the reasons why tonnage was declining were misleading

because, as they knew (or should have known), Amazon decreased the amount of

tonnage it shipped with XPO in a gradual way as it acted on its stated plans to

discontinue its business with XPO. Amazon was too big to replace in 2018, and

rather than simply telling investors that XPO had fallen on hard times because
                                              - 44 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 49 of 101



Amazon was leaving, the Company chose to blame a UK “rounding error” customer

(House of Fraser) for its diminished financial performance and then claimed XPO

wanted tonnage to decline in the manner that it did.

          119.      Amazon also significantly lowered the logistics-related business that if

gave to XPO during the 3Q18, as its decision to wind down and then shut down

operations at several XPO warehouses demonstrates.                 “Amazon Prime” week

occurred during 3Q18, but Amazon did not make the outstanding contributions to

XPO’s logistics business in 2018 that it made in 2017. The material decline in units

received and then shipped out of the XPO warehouses dedicated to Amazon

translated to lower revenue, earnings, and cash flow for the quarter.

          120.      As a result, XPO’s SEC Form 10-Q (“10-Q”) for 3Q18, XPO reported a

significant drop in logistics operating revenue from $67.3 million in 2017 to $59.5

million in 2018 – an 11.59% decline, year-over-year. These declining figures reflect

Amazon acting on its decision to leave XPO as demonstrated by Amazon’s actions in

lowering the amount of logistics business that it did with XPO.

          121.      Declining financial performance in XPO’s logistics segment, like the

tonnage statistics in transportation, clearly showed senior management that they

needed to tell investors that Amazon was acting on its stated business plans to leave

XPO.        But again, XPO blamed the UK customer for its lackluster logistics

performance in 3Q18, as Malat said:

                 Our operating income for logistics globally was $60 million
          compared with $67 million a year ago, and our adjusted EBITDA was
          flat. These results reflect the bankruptcy charge from the one large
          customer [House of Fraser] Brad referenced earlier.

          122.      Defendant Jacobs rephrased defendant Malat’s “large customer”

characterization later in the call by referring to that customer as simply a “rounding
                                          - 45 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 50 of 101



error” to XPO. Defendant Jacobs also blamed this one “rounding error” customer

for XPO’s problems in the quarter, leading to his conclusion that “it made [XPO]

miss the quarter.”

          123.      The misleading nature of that statement and others blaming House of

Fraser for XPO’s 3Q18 miss grows in light of the fact that Amazon’s (missing) third

quarter contributions to XPO’s revenue would have translated into higher earnings

and free cash flow as compared to the rest of XPO’s book of business. Defendant

Malat’s replacement as the Company’s CSO later admitted this fact during a

February 15, 2019 earnings call, explaining that Amazon’s earnings margins were

“slightly higher than company average EBITDA margin” at XPO. In other words, the

revenue that XPO was starting to lose from Amazon had larger, negative effects on

XPO’s earnings and free cash flow on a relative basis.

          124.      Comparing the relatively inconsequential nature of House of Fraser with

Amazon’s importance to XPO’s overall business further demonstrates that

Defendants Jacobs and Malat misled investors about the reasons XPO missed its

3Q18 financial targets. These Defendants did not want to mention Amazon because

reasonable investors and analysts obviously would have asked similar questions on

the conference call about that customer. Further, because XPO could not have

credibly labeled Amazon as a “rounding error,” they chose to mislead investors by

blaming the miss entirely on a relatively unimportant customer.

          125.      Because Amazon was already acting on its stated plan to bring its

business relationship with XPO to an end, it was just a matter of time before XPO ran

out of “House of Frasers” to blame for the gaping revenue, earnings, and cash flow

hole that would deepen as Amazon took more of its business away from XPO during

                                              - 46 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 51 of 101



the fourth quarter of 2018 (“4Q18”). To conceal that problem, defendant Jacobs

reintroduced XPO’s plans to buy another company that was at least as big as XPO,

which would allow XPO to consolidate the two companies’ financial statements for

2018 and make it very difficult (if not impossible) to see the toll that Amazon took on

XPO as a stand-alone company. Jacobs put XPO’s M&A plans back on the table on

the November 1, 2018 call:

          [Jacobs:] The [M&A candidates] that we’ve got shortlisted right now,
          and we – if you recall, we shortlisted that from hundreds and hundreds
          of the ones that we looked at over the process – I like them all. I mean,
          they’re all really good deals. You just got to get the right price and the
          right terms. And we also have to have a willing seller. So as soon as
          the stars line up on those scores, we’ll do the deal, but it’s not like,
          we’re revisiting the whole list of one’s that we rejected.

                [BofA Merrill Lynch analyst:] Got it. But it’s safe to say that you
          guys have actively engaged all of the people on that list in some form of
          dialogue?

                    Is that correct?

                    [Jacobs:] Correct. That’s correct.

          126.      Defendant Jacobs’s renewed interest in completing an M&A transaction

sparked analyst interest following the call.

          127.      On the same day as the call, J.P. Morgan analysts reported: “M&A back

on the table as topic of discussion. With strong organic growth, XPO’s M&A strategy

was put to the backburner as valuations did not meet expectations. Following the

recent pullback, however, XPO has re-engaged as valuations have fallen with public

asset-light valuations down 13% on average and down ~15% for public asset-heavy

comps.”

          128.      Despite having been named XPO’s acting CFO on or about August 15,

2018, Sarah Glickman did not appear on the November 1, 2018 conference call. This


                                              - 47 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 52 of 101



was unusual considering that public companies almost always have their CFOs

available to at least address analyst and investors questions during earnings calls.

          129.      Following the November 1, 2018, conference call, trading commenced in

XPO’s stock and it fell 2.67% to $86.99 (as the S&P 500 rose 0.44% that day). XPO’s

stock continued to decline as December approached.

          H.        Just as XPO Was “Very Close” to Closing a Deal that Would
                    “Double” Its Size and Bury the Amazon Problem, Executives
                    Let Slip Material Non-Public Information on December 11, 2018
                    that Triggered a Trading Halt on the NYSE And Forced XPO to
                    Disclose Yet Another Amazon-Related “Miss”

          130.      By the second week of December 2018, XPO was purportedly close to

buying another company. Defendant Jacobs later told participants at an industry

conference that the deal “would have effectively doubled XPO’s $17 billion a year

size ‘in short order,’ before it shifted gears and launched a sizable stock repurchase

plan to capitalize on the equity’s low price levels.” Defendant Jacobs told other

reporters that XPO was “‘very close to doing an acquisition’” before December 13,

2018. A transaction that “doubled” XPO’s size would have given XPO the ability to

largely bury the negative effects of Amazon’s decision to leave XPO while providing

Jacobs some basis to claim “doubled” growth as the 2019 calendar year unfolded.

          131.      But XPO ultimately squandered its prospects to complete a merger.

First, on December 11, 2018, defendant Jacobs, XPO’s new CSO, and the Company’s

top information technology officer accidentally disclosed material non-public

information during market hours to a select group of investors at a private lunch

meeting on behalf of XPO. 17


17 See December 12, 2018, Deutsche Bank, “Takeaways from mgmt. meeting and 8-k
disclosures.”

                                             - 48 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 53 of 101



          132.      Trading authorities quickly caught wind of XPO’s leaked information.

They halted trading of XPO stock on the NYSE when the market first opened on the

following day, December 12, 2018, until XPO disclosed the leak to the rest of the

market.

          133.      XPO purported to comply with its disclosure obligations by filing the

following message:

          Regulation FD Disclosure

                 On December 11, 2018, XPO Logistics, Inc. (the “Company”) met
          with a group of investors in the ordinary course of its investor relations
          activities.

                At this meeting, the Company disclosed that it anticipates 12-15%
          year-over-year growth in adjusted EBITDA in 2019. Adjusted EBITDA is
          a non-GAAP measure.

                 In addition, at this meeting, the Company reaffirmed that it
          remains on track to generate approximately $625 million of free cash
          flow for 2018, and expects to generate approximately $650 million of
          free cash flow for 2019. Free cash flow is a non-GAAP measure.

                On February 12, 2018, the Company disclosed in its annual report
          on Form 10-K for the year ended December 31, 2017 that, as of year-
          end, the Company had federal net operating losses for all U.S.
          operations of $188.1 million and federal tax credit carryforwards of
          $34.4 million. The Company expects to utilize substantially all of its
          federal net operating losses for the 2018 tax year.

          134.      This new information triggered a two-day decline that wiped out 33% of

the Company’s market value, as its per share stock price fell from $66.69 at the close

of trading on December 11, 2018 to $44.50 at the close of trading on December 13,

2018, on heavy trading volume.

          135.      Several aspects of the December 12th surprise announcement were

negative and contributed to the sharp decline. To start, the announcement revealed,

in substance, that XPO was not going to make the $625 million in free cash flow


                                              - 49 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 54 of 101



guidance. In admitting that the Company needed to accelerate “substantially all”

$188 million in tax benefits that were not even set to expire until 2024, XPO was, in

essence showing that it could not generate $625 million in free cash flow in 2018

because, simply stated, it had not earned enough money from its “largest customer”

to do so. XPO made this concession despite: (1) having just reaffirmed that number

in the context of lowering earnings guidance (purportedly) on account of the House

of Fraser issue; and (2) claiming in the same surprise announcement that it was “on

track” to make that $625 million annual target by the end of the year.

          136.      Some analysts noticed how the Company had originally included $110

million in tax payments the original budget it used to derive its $625 million free cash

flow figure, but that XPO did not have enough cash to make any more tax payments

than the $46 million it had paid through the third quarter of the year. Deutsche Bank

analysts, for example, wrote on the day of the announcement that “[h]igher cash

taxes appears to reflect a push out from ‘18 into ‘19 . . . . This ‘benefit’ appears to be

making up for higher than expected working capital investment to facilitate strong

growth, which translates to no change in 2018 free cash flow expectations of $625M

despite much lower cash taxes.” The “push out” of 2018 taxes into 2019 similarly

affected XPO’s 2019 free cash flow guidance.

          137.      In sum, Defendants attempted to partially plug XPO’s 2018 free cash

flow gap with a clever tax move – pulling in $188 million in tax benefits and thus

assuring tax liabilities into 2019 – but the market saw through it.

          138.      Not only did XPO lower, in substance, its guidance about the amount of

free cash flow that it would generate in 2018, it simultaneously lowered its adjusted

EBITDA guidance of the entire 2019 year. The lowering of 2019 adjusted EBIDTA

                                              - 50 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 55 of 101



guidance reflected XPO’s inability to earn enough money in that period to meet its

guidance and XPO’s need to drag up to $188 million in tax benefits from 2019 and

apply them all to 2018 to plug the earnings gap that Amazon created by leaving XPO

over the course of 2018. The resulting lower free cash flow guidance for 2019 also

surprised the market and significantly missed analysts’ estimates. “The free cash

flow guide for 2019 [of $650M] was disappointing relative to prior Wall Street

estimates of $884MM,” as Wells Fargo wrote on December 14, 2018.                 Those

estimates, in turn, flowed from Defendants’ most recent (misleading) statements

following the purported House of Fraser “miss” and related statements, which XPO

made to the market on November 1, 2018. 18

          139.      The December 12, 2018, “trading halt” disclosures likewise partially

corrected XPO’s prior misleading statements masking the toll that Amazon’s

decision to start leaving XPO was actually having on the Company’s operations and

financial performance. For example, the disclosure revealed that XPO could not

grow earnings at the “base-case” levels that defendant Jacobs had communicated to

the market just six weeks prior to that date. That “base-case” assumed Amazon

would keep growing the Company at levels that XPO had included in its “bottoms

up” budgeting process at the beginning of the 2018. Amazon continued lowering the

amount of business it gave to XPO throughout the year and XPO accidentally leaked

new numbers – at least partially accounting for life without Amazon – at its lunch on

December 11, 2018, as noted above.



18  For example, Deutsche Bank modeled $800 million in free cash flow for 2019
following the XPO’s most recent November 1, 2018 earnings call where the Company
gave earnings guidance for 2019.

                                             - 51 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 56 of 101



          140.      Thus, the only reason the market learned of the partially corrected

numbers on December 12th is because someone told the trading authorities about it,

prompting a halt on trading that forced XPO to disclose the new, materially lower

EBITDA numbers to the market. These new numbers showed XPO could not make

Jacobs’s “base-case” earnings growth of 15%-18%. The “base-case” would now be

12%-15%, which was a materially negative shift in the Company’s growth rates. This

development also contributed to XPO’s stock price decline.

          141.      As investors continued to digest XPO’s free cash flow and earnings

disclosures, on December 13, 2018, a short seller, Spruce Point Capital Management

(“Spruce Point”), published a negative report on the Company, titled “Trucking

Ridiculous; End of the Road.” The report criticized XPO’s management and the

accuracy and clarity of XPO’s disclosures to investors. Analysts from Deutsche

Bank published a report on December 13, 2018, criticizing one of the cash flow

calculations that Spruce Point had made in its report and commented on XPO’s

falling stock price “in the context of the current tape and lower guidance.” Deutsche

Bank further wrote that its cash flow calculations should have given XPO credit for

the proceeds that XPO earned from selling assets like trucks and other equipment

for $69 million in 2016 and $79 million in 2017. Finally the Deutsche Bank analysts

further concluded that the “qualitative aspects of the report are not new.”

          142.      As the lower earnings and free cash flow guidance continued to flow

through the market, XPO’s common stock continued its fall from $66.69 per share at

the close of trading on December 11, 2018 to $44.50 on December 13, 2018 – a

decline of 33%.



                                             - 52 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 57 of 101



          143.      Incredibly, Defendants made more misleading statements in the context

of responding to information in the recent Spruce Point report. Defendants called

the report old news, in substance, and then told the market that “XPO’s long-term

financial outlook remains positive.”          This misleading statement appears in a

December 14, 2018, Comtex News Network article that it published at 9:10 a.m. (EST).

The article specified the timing of XPO’s statement and quoted its substance as

follows:

                This morning the company responded: “Today’s report from a
          short selling firm is intentionally misleading, with significant
          inaccuracies, and fails to reflect that XPO has delivered strong
          performance for its long-term shareholders. The facts demonstrate that
          [Spruce Point’s] claims, most of which have been previously floated
          and refuted, are largely baseless and an attempt to string together
          unrelated pieces of incorrect information to paint an inaccurate
          impression of the company. Of particular note, our accounting
          practices are based on Generally Accepted Accounting Principles and
          are audited annually and reviewed quarterly by our independent
          auditors. XPO’s long-term financial outlook remains positive. We will
          communicate directly with our investors and customers regarding
          [Spruce Point’s] report.”

          144.      This statement was materially false and/or misleading at the time,

because Defendants already knew (or should have known) that Amazon was always

going to leave and had actually started to pack its bags in the spring or summer of

2018, as the facts show. Even defendant Jacobs later claimed, in a February 15, 2019

earnings call, that it was very soon after December 11th or 12th of 2018 that Amazon

kept lowering the amount of business it gave to XPO.               “Within a few days,”

defendant Jacobs said, “our postal injection business was significantly impacted by

this customer’s actions,” referring to Amazon. These facts add to the many others

showing that Amazon continued to reduce the amount of business it gave to XPO

throughout the course of 2018 in a manner that was neither abrupt nor quick, as

                                             - 53 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 58 of 101



defendant Jacobs would later misleadingly complain in an attempt to address

investors’ disbelief.

          145.      Having so devalued XPO’s stock price and the Company’s reputation

through Defendants’ December 11 accidental leak and subsequent partially-

corrective disclosure, XPO’s planned blockbuster merger was no longer a viable

option. The failure to complete the merger ultimately meant that XPO could not hide

the Amazon loss after 2018 closed.

          I.        After Failing to Find a Merger Partner Who Would Cover Up the
                    Loss of Amazon in 2018, XPO Is Forced to Admit that It Lost Its
                    “Largest Customer” (Amazon) and Always Knew that Amazon
                    Was Going to Leave

          146.       XPO could not close its planned merger with a company that would

have doubled XPO in size on account of the December 11, 2018 leak and the stock

decline that followed. On February 14, 2019, XPO thus had to file its own standalone

financial statements for the quarter and year ending 2018, without the benefit of

mixing XPO’s financial statements with those of a company equal in size on a

“consolidated” basis.

          147.      After the market closed on that date, XPO filed several reports with the

SEC, further revealing the effects that Amazon had on XPO’s business. Defendant

Jacobs led a conference call the next day, February 15, 2019, by stating:

                Well, look, there’s no other way to say it, we missed the quarter.
          We miscalculated the weakness in France and the U.K. And in
          December, our largest customer pulled back their postal injection
          business, which is part of last mile. That affected our EBITDA in
          December. This had a significant impact in December and in the
          quarter.

          148.      Defendant Jacobs admitted, in response to an analyst’s question, that

Amazon’s business contributed materially to XPO’s growth over the preceding few

                                              - 54 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 59 of 101



years and that he knew the growth would come to end given Amazon’s stated

business plans:

          [Seaport Global Securities analyst:] [M]y question is, had they always –
          had this large customer always been a customer of 3PD [an XPO-
          acquired company] or just recently have you – had you grown with
          them?

                 [Jacobs:] I’m not 100% certain of that, but I think that they were
          not a customer of 3PD. Or if they were, they were a small one. So the
          more important part of your question is, have we grown with them?
          Yes, we grew a lot up with them over the last few years. And we knew
          that, that business wasn’t going to stay forever and forever and ever
          and ever because of that particular customer’s stated business plans
          and because that customer is transactional in some respect in terms of
          the nature that they have with their vendors. And that’s fair.
          Customers can have any kind of approach they want with their vendors.
          We didn’t think it was going to come to end so quickly. We didn’t think
          it was going to come to an end so abruptly. And it really hasn’t come to
          an end. It’s been downsized. We still have a chance to prove to them
          that maybe we should get a second chance and come back and do
          something that can help them. And I don’t rule out that we could
          possibly get some business back, but we’re not counting on it. We’re
          counting on that they’re going in a different direction for the most of
          their business. And that we should be redeploying those resources for
          new customers.

          149.      Analysts asked questions about this admission, demonstrating that

reasonable investors (including analysts who covered XPO) read the Company’s

disclosures – and assurances about House of Fraser being a “one off” occurrence –

to mean that XPO did not expose shareholders to the kind of extreme customer and

market concentration that Amazon represented:

                 [BofA Merrill Lynch analyst:] So I wanted to start talking about
          customer concentration. One of the things that I think XPO has touted
          as one of its strengths is that it’s not overly focused on any particular
          customer. But here, we’ve seen kind of 2 quarters in a row where some
          disappointing news from a particular customer has really put a real dent
          in results. And I want to talk about – I kind of want to get your thoughts
          on the extent to which maybe that perception is changing or how you
          manage your customer base maybe has shifted? . . .


                                            - 55 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 60 of 101



                [Jacobs:] Well, in 2018, our top 5 customers represented about
          11% of revenue, and you saw that in the K. The largest customer,
          however, represented roughly about 4%, 5% of that. 2/3 of that
          business has gone away, so that’s a body blow, no question about it.
          Going forward, with that customer having downsized, we anticipate that
          our top 5 customers in 2019 will represent about 8% of revenue. So
          customer concentration will be less. But when you lose your – when
          you lose the majority of your top customer’s business, that hurts.
          Nothing you can do – there’s nothing positive. It’s only negative.

          150.      On this same subject defendant Jacobs later admitted:

                  I’d also talk to you about our customer concentration. Our
          customer concentration, it was too much. We made a mistake letting
          one customer get $900 million of business with us. [It was] just too
          much. [It was] too much concentration. Previously, if you looked at our
          top 5 customers, it was about 11% of revenue and the biggest one was
          a little more than 1/2 of that, so it was just too much concentration.
          Going forward, we’re going to be much more diversified. Our top 5
          customers this year should be something around 7% of revenue and no
          customer will be more than 2% of revenue.

          151.      Following the February 15, 2019, conference call that further revealed

Amazon’s strategic and financial importance to XPO, the Company’s stock price fell

from a close of $59.55 the day before to $51.97 at the close of trading, for a loss of

12.73%.

          152.      Analysts reacted negatively. For example, Barclays wrote in a report on

the same day that it was “materially lowering our price target on XPO shares given a

significant strategic shift and continuing earning headwinds,” while noting the loss

of “a large shipper (likely Amazon).”

          153.      Barclays appeared to suspect that Jacobs still was not giving them the

full story: “We believe the company was aware of the potential for losing a large

piece of business late in 2018, right around the same time a now debunked but then

impactful short seller report surfaced” on December 13, 2018.




                                              - 56 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 61 of 101



          154.      Those analysts’ suspicions were correct in part – XPO truly was aware

of its potential of losing Amazon, but it arrived at that awareness well before the

middle of December 2018, as the facts show.               Unfortunately for Class Period

investors, however, Defendants misleadingly concealed Amazon’s effects on XPO

while issuing a host of materially false and/or misleading statements that masked

how important Amazon was to the Company’s growth at above-industry levels, and

ultimate reversion to materially lower growth rates.

V.        DEFENDANTS’ MATERIALLY FALSE AND/OR MISLEADING
          STATEMENTS

          155.      A money-losing enterprise for years, XPO began growing profits and

revenue in 2016 at rates that exceeded its industry peers and made it the darling of

Wall Street in its industry during the Class Period.

August 2016 Statements

          156.      On August 3, 3016, XPO publicly reported its financial results for 2Q16.

This was the first time that XPO reported a profit.

          157.      In connection with the press release announcing its 2Q16 financial

results, XPO also put out a slide presentation and script (the “2Q16 Presentation”).

The Company also stated that the slide presentation should be read together with

XPO’s SEC filings, including its 2Q16 10-Q. As part of its 2Q16 Presentation, XPO

publicly claimed that it was a “well diversified company” with a “highly diversified”

customer base.

          158.      The next day on August 4, 2016, XPO held a conference call to discuss

its quarterly results and answer questions posed by analysts and investors. During

the call, defendant Jacobs spoke about how XPO reported “second-quarter results

that confirmed that [the Company was] at a positive inflection point in the evolution
                                              - 57 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 62 of 101



of [its] business.” He touted how XPO was a “very well diversified, well functioning

global business that provides significant value to [its] customers.” The XPO chief

executive also asserted that the Company has a “clearly defined action plan” to grow

earnings nearly 35% over the 2016 through 2018 period.

          159.      Defendant Jacobs assured investors that the Company was generating

record financial growth from a well diversified base of business, concluding the call

as follows:

          We started the call with saying that we’re at a positive inflection point in
          the evolution of our Company. And that we are reaping the rewards of
          the last five years. We have built a very well diversified, well
          functioning global business that provides significant value to our
          customers.

                 The proof is in the pudding. Look at the numbers this quarter.
          We had record EBITDA, way above expectations. We had record cash
          flow from ops, way above expectations. Record free cash flow. We
          have a clearly defined action plan to go from $1.265 billion of EBITDA
          this year to our $1.7 billion target in 2018.

          160.      Defendants’ statements on August 3 and 4, 2016, about XPO being “very

well diversified” with a “highly diversified” customer base were misleading at the

time they were made because Defendants had knowingly (or at the very least

recklessly) masked the effects that its largest customer, i.e., Amazon, had on XPO’s

growth and the customer concertation risk that Amazon presented.

          161.      On August 8, 2016, XPO publicly filed its 10-Q for 2Q16 with the SEC.

This 10-Q incorporated risk factors previously laid out in XPO’s SEC Form 10-K for

fiscal 2015 (“2015 10-K”). One of those risk factors in XPO’s 2015 10-K that remained

unchanged in its 2Q16 10-Q, according to the Company, was that:

                No single customer accounted for more than 2% of our
          consolidated pro forma revenue for 2015. We do not believe the loss of
          any single customer would materially impair our overall financial
          condition or results of operations; however, collectively, some of our
                                             - 58 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 63 of 101



          large customers might account for a relatively significant portion of the
          growth in revenue and margins in a particular quarter or year. Our
          contractual relationships with customers generally are terminable at
          will by the customers on short notice and do not require the customer
          to provide any minimum commitment. Our customers could choose to
          divert all or a portion of their business with us to one of our
          competitors, demand rate reductions for our services, require us to
          assume greater liability that increases our costs, or develop their own
          logistics capabilities. Failure to retain our existing customers or enter
          into relationships with new customers could materially impact the
          growth in our business and the ability to meet our current and long-
          term financial forecasts.

          162.      This statement, incorporated into XPO’s 2Q16 10-Q, that Defendants did

not supposedly “believe the loss of any single customer would materially impair our

overall financial condition or results of operations” was misleading because by

August 2016, Defendants knew (or were reckless in not knowing) that if and when

Amazon ceased being an XPO customer, its departure would have significantly

negative ramifications for XPO financially.

          163.      Both Defendants Jacobs and Hardig signed XPO’s false and/or

misleading 2Q16 10-Q.

          164.      XPO’s 2Q16 10-Q also contained the following false and/or misleading

SOX certifications, signed by Defendants Jacobs and Hardig:

                1.     I have reviewed this quarterly report on Form 10-Q of XPO
          Logistics, Inc.;

                 2.    Based on my knowledge, this report does not contain any
          untrue statement of a material fact or omit to state a material fact
          necessary to make the statements made, in light of the circumstances
          under which such statements were made, not misleading with respect
          to the period covered by this report;

                 3.    Based on my knowledge, the financial statements, and
          other financial information included in this report, fairly present in all
          material respects the financial condition, results of operations and cash
          flows of the registrant as of, and for, the periods presented in this
          report;

                                              - 59 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 64 of 101



                4.     The registrant’s other certifying officer and I are
          responsible for establishing and maintaining disclosure controls and
          procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e))
          and internal control over financial reporting (as defined in Exchange
          Act Rules 13a-15(f) and 15d-15(f)) for the registrant and have:

                 a)     Designed such disclosure controls and procedures, or
          caused such disclosure controls and procedures to be designed under
          our supervision, to ensure that material information relating to the
          registrant, including its consolidated subsidiaries, is made known to us
          by others within those entities, particularly during the period in which
          this report is being prepared;

                 b)     Designed such internal control over financial reporting, or
          caused such internal control over financial reporting to be designed
          under our supervision, to provide reasonable assurance regarding the
          reliability of financial reporting and the preparation of financial
          statements for external purposes in accordance with generally
          accepted accounting principles;

                c)     Evaluated the effectiveness of the registrant’s disclosure
          controls and procedures and presented in this report our conclusions
          about the effectiveness of the disclosure controls and procedures, as of
          the end of the period covered by this report based on such evaluation;
          and

                 d)    Disclosed in this report any change in the registrant’s
          internal control over financial reporting that occurred during the
          registrant’s most recent fiscal quarter (the registrant’s fourth fiscal
          quarter in the case of an annual report) that has materially affected, or
          is reasonably likely to materially affect, the registrant’s internal control
          over financial reporting;

                5.     The registrant’s other certifying officer and I have
          disclosed, based on our most recent evaluation of internal control over
          financial reporting, to the registrant’s auditors and the audit committee
          of the registrant’s board of directors (or persons performing the
          equivalent functions);

                a)    All significant deficiencies and material weaknesses in the
          design or operation of internal control over financial reporting which
          are reasonably likely to adversely affect the registrant’s ability to
          record, process, summarize and report financial information; and

                 b)     Any fraud, whether or not material, that involves
          management or other employees who have a significant role in the
          registrant’s internal control over financial reporting.


                                             - 60 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 65 of 101



November 2016 Statements

          165.      On November 2, 2016, XPO issued a press release announcing its third

quarter of 2016 (“3Q16”) financial results. Just as it did for the previous quarter,

XPO released a slide presentation and script that repeated its previous proclamation

that the Company was “well diversified” with a “highly diversified” customer base.

          166.      The following day, November 3, 2016, the Company hosted a conference

call with financial analysts and investors to discuss XPO’s 3Q16 financial results.

Similar to what he told analysts and investors in August 2016, Jacobs told them how

the Company’s 3Q16 results confirm that XPO has “reached a positive inflection

point in the evolution of [its] business.”

          167.      Later during the November 3 call, a Barclays analyst asked about what

macro risks (if any) XPO saw with respect to revenue growth. As part of his

response, XPO’s CEO Jacobs stated that while there was some risk, he emphasized

that the Company’s “strategy has been to be very well diversified, well diversified by

geography, well diversified by type of customer, well diversified by service offering.”

          168.      Defendants’ November 2 and 3, 2016 statements about XPO’s well

diversified business and customer base were misleading at the time they were made

because Defendants had knowingly (or at the very least recklessly) masked the

effects that its largest customer, i.e., Amazon, had on XPO’s growth and the

customer concertation risk that Amazon presented.

          169.      On November 8, 2016, XPO publicly filed its 10-Q for 3Q16 with the SEC.

This 10-Q incorporated risk factors previously laid out in XPO’s 2015 10-K, including

the representation that “[w]e do not believe the loss of any single customer would

materially impair our overall financial condition or results of operations.”            As

                                              - 61 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 66 of 101



detailed previously in ¶¶161-163, this statement was misleading because by

November 2016, Defendants knew (or were reckless in not knowing) that once

Amazon ceased being an XPO customer, its departure would have a significantly

negative impact on XPO’s financial condition and/or results of operations.

          170.      Both Defendants Jacobs and Hardig signed XPO’s false and/or

misleading 3Q16 10-Q.

          171.      XPO’s 3Q16 10-Q also contained false and/or misleading SOX

certifications signed by Defendants Jacobs and Hardig that are nearly identical to

the ones in the Company’s 2Q16 10-Q. See ¶164.

February 2017 Statements

          172.      On February 21, 2017, XPO issued a press release announcing its

financial results for its fiscal year 2016. Just as it did for 2Q16 and 3Q16, XPO

released a slide presentation and script reiterating that the Company was “well

diversified” has a “highly diversified” customer base.

          173.      On February 28, 2017, XPO publicly filed its 10-K for fiscal 2016 (“2016

10-K”) with the SEC.             In this 2016 10-K, Defendants touted that they have a

“diversified customer base that minimizes our concentration risk: in 2016,

approximately 8% of our revenue was attributable to our top five clients, with our

largest customer accounting for approximately 3% of revenue.”

          174.      Like those Class Period public statements made by Defendants in

previous quarters, see ¶¶157-160, 165-168, Defendants’ statements on February 21

and 28, 2017 were misleading at the time they were made because Defendants had

knowingly (or at the very least recklessly) masked the effects that Amazon, its

largest customer, had on XPO’s growth and the customer concertation risk that

                                              - 62 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 67 of 101



Amazon presented; especially in light of the fact that this Fortune 500 behemoth

informed XPO that it was going to leave.

          175.      Both Defendants Jacobs and Hardig signed XPO’s false and/or

misleading 2016 10-K.

          176.      XPO’s 2016 10-K also contained false and/or misleading SOX

certifications signed by Defendants Jacobs and Hardig that are nearly identical to

the ones in the Company’s 2Q16 and 3Q16 10-Qs. See ¶¶164, 171.

May 2017 Statements

          177.      On May 3, 2017, XPO issued a press release announcing its financial

results for the first quarter of 2017 (“1Q17”). Just as it did in previous quarters, XPO

released a slide presentation and script reiterating that the Company was “well

diversified” has a “highly diversified” customer base.

          178.      The following day on May 4, 2017, the Company hosted a conference

call with financial analysts and investors to discuss XPO’s 1Q17 financial results.

One important topic that came up during the call was the long term sustainability of

XPO’s growth: one analyst asked whether XPO’s growth was sustainable over the

long term. Defendant Jacobs responded to one such question during an XPO

quarterly earnings call:

                 [KeyBanc analyst:] Let me ask it this way, is there anything in the
          first quarter that you view as being unsustainable or anything that kind
          of helped you if it was fuel trends in the LTL business or something that
          you’re watching that, that may not repeat in the first quarter as you
          think about the progression through the year?

                [Jacobs:] I don’t, Todd. I think the first quarter was a quarter
          where we had to work hard. And we had some headwinds, we had
          some tailwinds. But internally, as an organization, it’s really jelling.
          And people are very focused on the right levers in order to improve
          both the profitability of the company and customer service at the same
          time. And it’s broad-based by our different business lines and by our
                                             - 63 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 68 of 101



          geography. So I am optimistic about the year, starting off on a very
          good foot.

          179.      Defendant Jacobs’s public assurances, that XPO gave investors

exposure to a company that enjoyed broad-based growth, are consistent with his

and XPO’s other public statements assuring investors throughout the Class Period

that their investment capital did not expose them to too much customer

“concentration risk.”

          180.      On May 9, 2017, XPO publicly filed its 1Q17 10-Q with the SEC. In this

10-Q, Defendants touted that XPO’s “customers are also highly diversified across

every major industry, with retail and e-commerce historically accounting for

approximately a quarter of our revenue.”

          181.      These statements made by Defendants in May 2017 were misleading at

the time they were made because Defendants knowingly (or at the very least

recklessly) masked the effects that Amazon, its largest customer, had on XPO’s

growth and the customer concertation risk that Amazon presented; especially in

light of the fact that this Fortune 500 behemoth informed XPO that it was going to

leave.      Moreover, defendant Jacobs’s assurances during the May 4, 2017 call

response about how he did not see anything in 1Q17 as being “unsustainable,” was

misleading. The reason: defendant Jacobs knew (or was reckless in not knowing)

that in fact, XPO’s growth rate was unsustainable because Amazon was driving

growth and Defendants knew or recklessly disregarded that Amazon was going to

leave as a customer because that was its “stated business plan[]” from the

beginning. See ¶148.

          182.      XPO’s 1Q17 10-Q also contained false and/or misleading SOX

certifications signed by Defendants Jacobs and Hardig that are nearly identical to
                                      - 64 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 69 of 101



the ones in the Company’s previous quarterly and annual filings made with the SEC

during the Class Period. See ¶¶164, 171, 176.

July 2017 Statements

          183.      On July 17, 2017, XPO announced that it planned to make an offering of

11,000,000 shares of its common stock in a registered underwritten offering.

          184.      On or about July 20, 2017, XPO priced the 11,000,000 shares at $60.50.

In connection with XPO’s announcement of the Secondary Offering, the Company

filed a Registration Statement on SEC Form S-3 (the “Registration Statement”) and a

Rule 424(b) Prospectus with the SEC.

          185.      These filings were signed by Defendants Jacobs and Hardig and

incorporated by reference, XPO’s materially misleading: (1) 2016 10-K, see ¶¶173-

176; and 1Q17 10-Q, see ¶¶180-182.

          186.      The Registration Statement, including the Prospectus, was negligently

prepared and, as a result, contained untrue statements of material fact and omitted

material information that was required to be disclosed pursuant to the regulations

governing its preparation.

          187.      As detailed above, see ¶¶173-176, 180-182, each of the statements

incorporated by reference into in the Registration Statement filed with the SEC was

materially false and misleading for failure to disclose that XPO’s growth was heavily

dependent on Amazon business that was unsustainable because Amazon did not

intend to be a long-term customer of XPO.

August 2017 Statements

          188.      On August 2, 2017, XPO issued a press release announcing its financial

results for the second quarter of 2017 (“2Q17”). Just as it did in previous quarters,

                                              - 65 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 70 of 101



XPO released a slide presentation and script reiterating that the Company has a

“highly diversified” customer base.

          189.      On August 4, 2017, XPO publicly filed its 2Q17 10-Q with the SEC. In

this 10-Q, Defendants touted that XPO’s “customers are also highly diversified

across every major industry, with retail and e-commerce historically accounting for

approximately a quarter of our revenue.”

          190.      Defendants’ statements on August 2 and 4, 2017 were false and/or

misleading at the time they were made because Defendants had knowingly (or at the

very least recklessly) masked the effects that Amazon, its largest customer, had on

XPO’s growth and the customer concertation risk that Amazon presented; especially

in light of the fact that Amazon had informed XPO that it was going to leave.

          191.      XPO’s 2Q17 10-Q also contained false and/or misleading SOX

certifications signed by Defendants Jacobs and Hardig that are nearly identical to

the ones in the Company’s previous quarterly and annual filings made with the SEC

during the Class Period. See ¶¶164, 171, 176, 182.

November 2017 Statements

          192.      On November 2, 2017, XPO issued a press release announcing its

financial results for the third quarter of 2017 (“3Q17”). Just as it did in previous

quarters, XPO released a slide presentation and script reiterating that the Company

has a “highly diversified” customer base.

          193.      On November 6, 2017, XPO publicly filed its 3Q17 10-Q with the SEC. In

this 10-Q, Defendants touted that XPO’s “customers are also highly diversified

across every major industry, with retail and e-commerce historically accounting for

approximately a quarter of our revenue.”

                                              - 66 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 71 of 101



          194.      Defendants’ statements on November 2 and 6, 2017 were false and/or

misleading at the time they were made because Defendants had knowingly (or at the

very least recklessly) masked the effects that Amazon, its largest customer, had on

XPO’s growth and the customer concertation risk that Amazon presented; especially

in light of the fact that Amazon had informed XPO that it was going to leave.

          195.      XPO’s 3Q17 10-Q also contained false and/or misleading SOX

certifications signed by Defendants Jacobs and Hardig that are nearly identical to

the ones in the Company’s previous quarterly and annual filings made with the SEC

during the Class Period. See ¶¶164, 171, 176, 182, 191.

February 2018 Statements

          196.      On February 7, 2018, XPO issued a press release announcing its

financial results for its fiscal year 2017. Just as it did in previous quarters, XPO

released a slide presentation and script touting the Company’s “highly diversified”

customer base.

          197.      On February 12, 2018, XPO publicly filed its 10-K for fiscal 2017 (“2017

10-K”) with the SEC. In this 10-K, Defendants touted that they have a “diversified

customer base that minimizes our concentration risk: in 2017, approximately 10% of

our revenue was attributable to our top five customers.”

          198.      Defendants’ statements on February 7 and 12, 2018 were false and/or

misleading at the time they were made because Defendants had knowingly (or at the

very least recklessly) masked the effects that Amazon, its largest customer, had on

XPO’s growth and the customer concertation risk that Amazon presented; especially

in light of the fact that Amazon had informed XPO that it was going to leave.



                                              - 67 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 72 of 101



          199.      Specifically, as to Defendants’ statement in XPO’s 2017 10-K regarding

the Company’s customer diversification, this nearly identical statement to the one

made in the 2016 10-K, see ¶¶173-176, misleadingly omitted the disclosure of the size

of XPO’s largest customer (which was 3% of revenue in 2016). Defendants’ decision

to knowingly (or at the very least recklessly) alter this disclosure in XPO’s 2017 10-K

was misleading because, as Defendants later admitted, Amazon boosted XPO’s

growth materially during 2016 and constituted more than 3% of the Company’s

revenue at the time.

          200.      XPO’s 2017 10-K also contained false and/or misleading SOX

certifications signed by Defendants Jacobs and Hardig that are nearly identical to

the ones in the Company’s previous quarterly and annual filings made with the SEC

during the Class Period. See ¶¶164, 171, 176, 182, 191, 195.

May 2018 Statements

          201.      On May 2, 2018, less than ten days after announcing the hiring of their

new COO, Kenneth Wagers, who, prior to that date, also happened to be the former

head of Amazon’s finance of its worldwide transportation and logistics operation,

XPO issued a press release announcing its financial results for 1Q18.

          202.      Just as it did in previous quarters, XPO released a slide presentation

and script. However, unlike in prior reporting periods, XPO instead stated that its

“markets” as opposed to “customers” were “highly diversified”; a phrase it repeated

in its 1Q18 10-Q it filed with the SEC five days later on May 7, 2018.

          203.      But there was a reason XPO stopped publicly telling investors that the

Company’s customer base was “highly diversified” by this time in May 2018:

Defendants were well aware (or at least they should have been) that Amazon, their

                                              - 68 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 73 of 101



largest customer and the one responsible for the material growth projections made

by Defendants in prior quarters, had already put in motion its plans to end its

business relationship in the coming months. Therefore, Defendants hoped investors

would not pick up on the new phraseology, and luckily for XPO, they did not.

          204.      This was at least partially due to the fact that in XPO’s press release

announcing the Company’s 1Q18 financial results, XPO re-affirmed the exact same

2018 financial guidance that it had given on February 7, 2018 – i.e., before Amazon

began acting on its plans to leave XPO.

          205.      Specifically, the 1Q18 Company press release stated that XPO

“reaffirmed both targets in [its] outlook: adjusted EBITDA of at least $1.6 billion for

full year 2018, and 2017–2018 cumulative free cash flow of approximately $1 billion.”

          206.      This guidance was materially false and/or misleading because it

included Amazon projections that Defendants knew, or at the very least should have

known, would not come to fruition because Amazon had already started to leave

XPO. See ¶237.

          207.      During a call with analysts and investors hosted by XPO on May 3, 2018,

defendant Jacobs reaffirmed that the Company remains “on track to deliver on [its]

targets of at least $1.6 billion of adjusted EBITDA this year and approximately $1

billion of cumulative free cash flow for 2017 and 2018.”

          208.      Not only did he reaffirm the Company’s materially misleading guidance,

but defendant Jacobs told analysts and investors on the May 3 call there was no

reason to think the business would slow relative to what XPO management had

planned in February 2018, implicitly assuming Amazon would not start pulling

business at any point in 2018:

                                              - 69 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 74 of 101



          [Deutsche Bank analyst:] [I]s there any kind of reason to think the
          revenue and EBITDA growth of the business is actually very strong, not
          even just the 11% or the 10.4% you did last quarter, but really kind of
          even within that high single-digit framework that you provided. Is there
          any reason to think kind of that type of revenue growth and EBITDA
          growth that you’re achieving even this year slows? If you can just help
          us think about that as you look at the pipeline of new business,
          because that is kind of top of mind right now, especially in the
          transportation segment?

                 [Jacobs:] Sure. There is no reason to think it’s going to slow,
          and I don’t know that we’re in any better position than everyone else to
          predict what the economy is going to do over the next few years. . . . So
          for the time being and for the foreseeable future, absent some
          geopolitical events, life looks good, at least from our point of view just
          looking at our customers and seeing what our customers are doing and
          saying.

          209.      This statement by defendant Jacobs was materially misleading at the

time because Amazon’s actions showed that it had started to act on its previously-

stated intention to stop doing business with XPO. Amazon was XPO’s largest

customer, but, as the entire world knew at the time (including defendant Jacobs),

Amazon also represented one of the most important players in the e-commerce

market as a whole.

          210.      No reasonable executive in the XPO CEO’s shoes could have thought

there was “no reason” to think the Company would not meet the revenue and

earnings growth that XPO had planned at the beginning of the year, knowing what

Jacobs actually knew about Amazon at the time, including that: (1) in February 2018

XPO internally projected Amazon would generate over $950 million per for 2018; (2)

Amazon’s stated business plans were to leave XPO over the long term; and (3)

Amazon started leaving XPO in the March/April 2018 time frame, as reflected in

XPO’s lower tonnage and Edgerton warehouse activities, which continued to worsen.




                                             - 70 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 75 of 101



          211.      As defendant Jacobs understood, these conditions meant that XPO was

losing an important customer and important business partner who gave XPO access

to the e-commerce market.

          212.      On or around May 9, 2018, defendant Jacobs went on the CNBC

television show “Mad Money,” hosted by Cramer, who told viewers: “To the extent

that any investors had any concerns about XPO’s relationship with Amazon, Jacobs

reassured them that they had nothing to worry about.”

          213.      During the segment with the Company’s CEO, Cramer noted how XPO

and Amazon had recently “blown away the numbers” and that XPO and Amazon

were “synergistic” in some ways. Jacobs responded:

                 [Jacobs:] Amazon’s growing so much faster than we are. We’re
          proud that we grew 11% (organically) in the first quarter, so compared
          to other transportation companies, we’re at the top. Amazon grew 45%.

                    [Cramer:] That’s true.

                    [Jacobs:] They are twice the size of themselves every two years.

               [Cramer:] But you play a big role in trying to get bigger . . .
          packages to people[] everywhere.

                  [Jacobs:] Absolutely. And we have Amazon as a customer and
          we have many other ecommerce players as a customer. We’re
          facilitating their growth.

          214.      Defendant Jacobs’s publicly aired statements on “Mad Money” were

materially misleading because, although he told viewers that XPO was “facilitating

[Amazon’s] growth,” he failed to mention was that this mammoth customer was

simultaneously “facilitating” a slowdown at XPO by starting to unwind its business

with the Company – exactly as Amazon told XPO it would do.




                                              - 71 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 76 of 101



August 2018 Statements

          215.      On August 1, 2018, XPO issued a press release announcing its financial

results for 2Q18. Like it did in the previous quarter, Defendants reaffirmed its

guidance that XPO was “on track to deliver on [its] target of at least $1.6 billion of

adjusted EBITDA this year, which reflects a 17% increase over 2017.”

          216.      This guidance was materially false and/or misleading because it

included Amazon projections that Defendants knew, or at the very least should have

known, would not come to fruition because Amazon had already started to leave

XPO. See ¶237.

          217.      During a call with analysts and investors hosted by XPO on August 2,

2018, defendant Jacobs reaffirmed this materially misleading earnings and cash flow

guidance.

          218.      At the time, XPO’s cash flow outlook for 2017-2018 was that it would

generate “approximately $1 billion.” ¶64. That meant the Company would generate

approximately $625 million in free cash flow for 2018 because it had generated $375

million the prior year. XPO’s EBITDA outlook was “at least $1.6 billion” for 2018.

¶64. Jacobs had previously told the market that these figures were the same as the

Company’s internal numbers and that he would let the market know if anything

changed. ¶66. Rather than admitting the Company’s problems with Amazon, he

pretended they did not exist and reaffirmed the Company’s full-year guidance:

          [Deutsche Bank analyst:] Just want to understand is kind of the 17% or
          mid-teens type EBITDA growth that you’re posting this year sustainable
          in your view, as you look through ‘19 and ‘20, given the book of
          business and then, does the CapEx intensity change at all. I think
          you’re running about 2.8% of sales this year. Does that actually go
          down as the sales growth, or should we expect that to kind of move up,
          given some of the initiatives that you’re accelerating?

                                              - 72 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 77 of 101



                 [Jacobs:] Sure. So let’s do all 3 lines. Let’s do organic revenue
          growth, let’s do EBITDA growth, let’s go free cash flow/CapEx since
          they’re related to each other. On the sales side, on the revenue growth
          side, very buoyant, that’s partly because it’s a good economy, it’s a
          good market. It’s partly because we’re doing a lot of company-specific
          things in terms of operational excellence, in terms of hitting on all 8
          cylinders that customers are rewarding us with our greater-than-fair
          share of their wallet. So I expect that organic revenue growth is going
          to stay in this high level, high single digits, low-double digits for the
          foreseeable future. I don’t see any slowing down on that. EBITDA, we
          haven’t done a bottoms-up budget yet at all, that process is just
          starting. On a preliminary basis, yes, I think something in the 15% to
          18% range is very reasonable to assume for continued EBITDA growth
          for the foreseeable future.

                 In terms of free cash flow, we will generate more free cash flow
          next year than we did this year, even though we’ve generated very
          substantial amount of free cash flow this year. And this year we’ll have
          about 70-something percent more free cash flow than last year. I don’t
          think it’s going to be 70% more, because I think there’s going to be
          more opportunities for deploying CapEx, but it’s way too early in this
          year to be giving specific guidance for CapEx for next year. But I can
          tell you this: last week, we had about 45 of our top executives in for 3
          days for quarterly operating review. People are confident in their
          business. Peoples’ customers are confident in their business.

          219.      Here, as before, Jacobs reassured the market “I don’t see any slowing

down” on the Company’s revenue growth, and similarly told the market that that

15%-18% EBITDA was reasonable, which was significant at the time because XPO

had reported 18% growth in the first quarter of the year, but lower growth of 16%

growth in the second quarter of the year as Amazon continued to act on its “stated

business plans” and, as Jacobs knew, the Amazon business “was going to come to

an end.”

          220.      Defendant Jacobs’s EBITDA statement – that it was “very reasonable to

assume” 16%-18% earnings growth for the foreseeable future – was materially

misleading at the time for these and other reasons underlying Amazon’s declining

business with XPO.

                                             - 73 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 78 of 101



          221.      Defendant Jacobs’s assertion that XPO would generate even “more free

cash flow” in 2019 as compared to 2018 and his statement that “we’ll have about 70-

something percent more free cash flow [this year, 2018] than last year” was

materially misleading for similar reasons.

          222.      Defendant Jacobs knew (or recklessly disregarded) that his guidance

was misleading because it assumed that Amazon’s business would continue

growing XPO as it had over the past few years even though he knew that Amazon’s

business with XPO was “going to come to an end” and that the wind down process

had already started. See ¶237.

October & November 2018 Statements

          223.      On October 31, 2018, XPO issued a press release announcing its

financial results for 3Q18. In the press release, the Company reported that it had

missed earnings and revenue expectations due to a “customer bankruptcy.”

          224.      On November 1, 2018, XPO held a conference call with analysts and

investors to discuss the Company’s 3Q18 financial results.             During the call,

defendant Jacobs chalked up the miss to a “rounding error” of a customer that made

XPO “miss the quarter.”

          225.      These statements by Defendants were materially misleading because

the “miss” XPO suffered in 3Q18, was not solely due to some “rounding error”

and/or “customer bankruptcy,” but was instead at least partially due to the

significant slow-down in business from XPO’s largest customer, Amazon.

          226.      During the November 1 call, Defendants also misrepresented that XPO

had made the decision – “our decision” or “our strategy,” see ¶¶115-116, to



                                             - 74 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 79 of 101



decrease its shipment tonnage, when, in fact, Amazon had made the decision and

was having a material effect on tonnage. See ¶¶79-83, 118.

          227.      The same applies to XPO’s statement that logistics operating income

had fallen from $67 million to $60 million, purportedly as a result of the House of

Fraser customer “rounding error.” See ¶¶109-110, 121. As the material wind down

in XPO’s Amazon fulfillment centers shows, see ¶¶58-63, 79-94, a material portion of

that $7 million drop came from Amazon, as further evidenced by XPO’s admissions

that Amazon’s business represented a higher earnings “margin” than the rest of its

customers on average. See ¶¶115-117.

          228.      Finally, at the same time, Defendants misleadingly “reaffirmed” 2018

free cash flow guidance and revised guidance of $1.585 billion in earnings for XPO’s

“full year 2018” targets, despite the fact that they knew (or at the very least should

have known) by that point in time that the revised guidance did not merely “reflect[]

the impact of the [House of Fraser] customer,” see ¶110, because that quarter’s

performance was affected by Amazon, and the statement also failed to reflect

Amazon’s known downward trajectory toward its stated exit plans. ¶148.

VI.       DEFENDANTS FAILED TO DISCLOSE INFORMATION REQUIRED
          UNDER ITEM 303 OF SEC REGULATION S-K

          229.      Defendants violated their duty under Item 303 of Regulation S-K, 17 CFR

§229.30, to disclose XPO’s unsustainable reliance on Amazon business in the

“Management’s Discussion and Analysis of Financial Condition and Results of

Operations” (“MD&A”) sections of the following Form 10-K and 10-Q reports that it

filed with the SEC during the Class Period: 2Q16 10-Q, 3Q16 10-Q, 2016 10-K, 1Q17

10-Q, 2Q17 10-Q, 3Q17 10-Q, 2017 10-K, 1Q18 10-Q, 2Q18 10-Q, and 3Q18 10-Q

(“Class Period Form 10-Ks and 10-Qs”).
                                    - 75 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 80 of 101



          230.      Among other things, Item 303 required XPO to disclose in the MD&A

sections of its 10-K and 10-Q SEC filings “any known trends or uncertainties that

have had or that the registrant reasonably expects will have a material favorable or

unfavorable impact on net sales or revenues or income from continuing operations.”

          231.      There is no question that XPO violated Item 303 in failing to disclose

known trends and uncertainties relating to Amazon. As Defendants knew or (or

should have known): (1) Amazon generated material and unsustainable growth for

XPO during the 2016-2018 timeframe because – as Amazon told XPO – Amazon was

going to stop doing business with XPO over the long term, see ¶148; and (2) Amazon

acted on its stated business plans and started leaving XPO around April 2018, see

¶¶58-63, 79-94.

          232.      And Defendants knowingly (or at least recklessly) failed to disclose: (1)

Amazon’s effect on XPO’s operating metrics (e.g., “tonnage” volumes); (2) Amazon’s

effect on XPO’s reported results (e.g., free cash flow, earnings and revenue); and (3)

Amazon’s effect on XPO’s financial prospects (e.g., its earnings and free cash flow

guidance). See ¶¶156-228.

          233.      Defendants’ Item 303 omissions were material. They were quantitatively

material because Amazon was XPO’s largest customer and had a quantitatively

material effect on its reported operating and financial metrics and prospects.

Individually, and in the aggregate, XPO’s Item 303 omissions were material

qualitatively because Amazon is one of the largest purchasers of transportation and

logistics services in the world, has grown at rates over 45% during 2016-2018 alone,

and represents one of the most promising transportation and logistics business



                                               - 76 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 81 of 101



opportunities in the market. In short, Amazon represented a major force in XPO’s

growth, future prospects and waning fortunes as it began leaving XPO.

          234.      The SEC’s Division of Corporate Finance Financial Reporting Manual

(“SEC Manual”) provides additional context to XPO’s Item 303 obligations, further

revealing XPO’s disclosure violations. The SEC Manual states that the purpose of

the MD&A section “is [to provide] a narrative explanation of the financial statements

and other statistical data that the registrant believes will enhance a readers’

understanding of its financial condition, changes in financial condition and results of

operation.” SEC Manual §9110.1. The MD&A sections should strive:

          a.    To provide a narrative explanation of a company’s financial
          statements that enables investors to see the company through the eyes
          of management;

          b.    To enhance the overall financial disclosure and provide the
          context within which financial information should be analyzed; and

          c.    To provide information about the quality of, and potential
          variability of, a company’s earnings and cash flow so that investors can
          ascertain the likelihood that past performance is indicative of future
          performance.

SEC Manual §9110.2.

          235.      Defendants did not, however, reveal that much of XPO’s growth came

from a single, unsustainable customer, even though Defendants were aware or were

reckless in disregarding that XPO’s heavy reliance on Amazon and Amazon’s plan to

stop doing business with XPO would have a material unfavorable financial impact on

XPO’s future growth. Defendants omitted this information from XPO’s Class Period

10-Ks and 10-Qs.

          236.      Defendants therefore failed to provide the context within which XPO’s

financial information should be analyzed.             Defendants also failed to provide

                                             - 77 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 82 of 101



information sufficient to allow investors to “ascertain the likelihood that past

performance is indicative of future performance.” As a result, Defendants violated

their duty under Item 303 to disclose a known trend or uncertainty likely to have a

“material . . . unfavorable impact on net sales or revenues or income.”

VII.      SCIENTER

          237.      As alleged herein, Defendants acted with scienter during the Class

Period in that:

                    (a)          Defendants had access to relevant information on tonnage and

logistics, including information on fulfillment center closings resulting from

Amazon’s departure, and openly discussed this information while failing to disclose

the Company’s reliance on Amazon’s short-term business (see ¶¶77-108);

                    (b)          Defendant Jacobs admitted to knowing that “we made a mistake”

in becoming overly reliant on a single customer, Amazon, that had already told XPO

it did not plan to be a long-term customer (see ¶150);

                    (c)          The Company provided employees with WARN notices that

certain Amazon-dependent warehouses would be closing (see ¶¶61, 90, 92);

                    (d)          Defendants Hardig and Malat resigned abruptly and without

explanation from their respective positions as CFO and CSO following disappointing

quarterly results during the Class Period (see ¶¶97-98, 107-108);

                    (e)          Defendants Jacobs and Hardig repeatedly certified during the

Class Period that they personally supervised and participated in the evaluation of

XPO’s financial controls and procedures and that the Company’s financial

disclosures fairly and accurately presented its financial condition (see ¶¶164, 171,

176, 182, 191, 195, 200);

                                                   - 78 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 83 of 101



                    (f)          Defendant Jacobs attempted to orchestrate a merger that would

have obscured and prevented XPO from having to disclose the negative effects of

XPO’s loss of Amazon business (see ¶¶130-145); and

                    (g)          The ongoing fraudulent scheme described herein, given the

importance of Amazon as a customer, could not have been perpetrated during the

Class Period without the knowledge and complicity or, at least, the reckless

disregard of personnel at the highest levels of the Company, including the Individual

Defendants (see ¶¶32-154).

VIII.     LOSS CAUSATION

          238.      The market for XPO’s common stock was open, well-developed, and

efficient at all relevant times. Throughout the Class Period, XPO’s common stock

traded at artificially inflated prices as a direct result of Defendants’ materially

misleading statements and omissions of material fact, which were widely

disseminated to the securities market, investment analysts, and the investing public.

Plaintiffs and other members of the Class purchased or otherwise acquired XPO

common stock relying upon the integrity of the market price for XPO’s common

stock and market information relating to XPO, and they have been damaged thereby.

          239.      When the relevant truth became known and/or the materialization of the

risk that had been concealed by Defendants occurred, the price of XPO’s common

stock declined immediately and precipitously because the artificial inflation was

removed from the market price of the stock, causing substantial damage to the

Plaintiffs and the Class.

          240.      During the Class Period, Defendants made false and misleading

statements that caused XPO stock to trade at artificially-inflated levels throughout

                                                   - 79 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 84 of 101



the Class Period. See ¶¶156-228. The stock price was inflated because XPO’s

above-industry levels of growth were not sustainable, despite Defendants’ claims to

the contrary, given that XPO was heavily reliant on a single customer (Amazon) that

had already informed XPO of its intention to cease doing business with XPO.

          241.      As the loss of Amazon business and its impact on XPO’s financial

results entered the market through a series of partial disclosures, detailed below, the

price of XPO stock significantly dropped, reflecting the artificial inflation coming out

of the price over time.

          A.        XPO Discloses Missed Third-Quarter Results, Purportedly
                    from a Single UK Customer’s Bankruptcy, and the Resignation
                    of Its Chief Strategy Officer

          242.      First, on October 31, 2018, XPO disclosed that Defendant Malat would be

resigning and that the Company had missed its third-quarter financial targets due to

a purported “rounding error” involving a single small customer in the United

Kingdom.           See ¶¶105-129.    Although not disclosing XPO’s heavy reliance on

business from a single, unsustainable source (Amazon), this news partially

disclosed the negative financial effects that Amazon’s declining business was

having on XPO.

          243.      This news surprised analysts, including J.P. Morgan on November 1,

2018:

          XPO shares did not fully recover from the company’s first miss and
          guidance reduction as two key concerns appeared to weigh on the
          stock – the recent departure of two C-suite executives in 90 days
          combined with implications for the rest of the contract logistics book
          and pipeline following a customer bankruptcy.

          244.      XPO’s stock price declined 2.67% on heavy trading volume in the wake

of the third-quarter miss and Defendant Malat’s surprise resignation.

                                              - 80 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 85 of 101



          B.        XPO Is Next Forced to Disclose a Major Amazon-Related Miss
                    After Coming “Very Close” to Closing a Deal That Would Have
                    Doubled Its Size and Buried the Amazon Problem

          245.      By the second week of December 2018, XPO was close to buying

another company in a deal would have effectively doubled XPO’s $17 billion a year

size. See ¶130. A deal of this size would have given XPO the ability to largely bury

the ongoing negative effects of Amazon’s decision to leave XPO.

          246.      But XPO ultimately squandered its prospects to complete a merger by

disclosing additional negative information related to its loss of Amazon business.

After letting slip material non-public information at private lunch with analysts, XPO

was forced on December 12, 2018, to reveal that: (1) XPO was not going to make its

2018 free cash flow guidance of $625 million without accelerating its use of nearly all

of the Company’s $188 million in available tax benefits; (2) XPO would be lowering

its free cash flow guidance for the entire 2019 year; and (3) XPO would be revising its

“base-case” growth assumptions that defendant Jacobs communicated just six

weeks earlier, from 15%-18% growth down to 12%-15%. See ¶¶133-140. This news

directly implicated XPO’s loss of Amazon business – having begun losing Amazon in

2018, the Company was unable to meet its free cash flow guidance, and the effects of

Amazon’s departure meant XPO would not earn or grow as much in 2019 as it had

previously told the market.

          247.      The negative news from XPO continued to ripple through the market as,

on the following day of December 13, 2018, a short seller (Spruce Point) published a

negative report that criticized XPO’s management and the accuracy and clarity of

XPO’s disclosures to investors. Although analysts were highly skeptical of the



                                             - 81 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 86 of 101



report, see ¶141, it nonetheless kept the market focused on XPO and its highly-

disappointing December 12, 2018 disclosure.

          248.      The market was indeed dismayed by XPO’s surprise December 12

announcement. Analysts from Wells Fargo, for example, wrote on December 14,

2018 that “[t]he free cash flow guide for 2019 [of $650M] was disappointing relative to

prior Street estimates of $884MM.” Analysts from J.P. Morgan stated on December

13, 2018 that “[w]e are lowering our estimates following [XPO’s December 12, 2018]

Reg FD filing that provided guidance below 2019 expectations . . . .” J.P. Morgan

also expressed continued concern: “[t]he stock appears completely disconnected

from fundamentals as an opportunistically timed short report this morning targeted

XPO . . . .”

          249.      Roughly a month later, on January 22, 2019, J.P. Morgan summarized

investor sentiment at the time of XPO’s December 12 disclosure, noting that a

“number of investors deeming the stock ‘untouchable’ after the recent C-suite

turnover, earnings miss, and Reg FD disclosure were capped by [the short-seller]

report.”

          250.      XPO’s December 12 disclosure triggered a two-day decline that wiped

out 33% of the company’s market value on heavy trading volume, as its per share

stock price fell from $66.69 at the close of trading on December 11, 2018 to $44.50 at

the close of trading on December 13, 2018.

          251.      Analysts at the time noted XPO’s lack of transparency. For example, on

December 12, 2018, Stephens analysts rated XPO “Equal-Weight given limited

visibility into the drivers of [XPO’s] business” and “limited commentary in the

Company’s 8K filing as to the drivers of the reduced adj. EBITDA growth outlook.”

                                              - 82 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 87 of 101



On December 17, 2018, a Barclays analyst recommended XPO “provide a more

transparent income statement.” Thus, despite revealing Amazon-related misses, the

December 12 announcement did not fully reveal the truth about Amazon’s inevitable

and ongoing departure from XPO.

          252.      Without full transparency, analysts continued to believe XPO’s claims

about being well diversified and still predicted that XPO had good long-term growth

potential. For example, J.P. Morgan analysts reported on December 13, 2018 that

“[l]ong-term growth potential and margin outlook remain intact,” because “XPO has

built a diverse transportation and logistics model that operated well in a strong

freight market.” That same day, Jeffries analysts predicted XPO having significantly

higher EBIT growth than logistics peers because of XPO’s “differentiated e-

commerce logistics platform,” and Morgan Stanley analysts remained favorable on

XPO because, in part, “XPO is the most diversified company we cover.” Analysts at

the time thus viewed XPO’s downward revision as “less about structural impairment

in demand, but rather prudent conservatism given slowdown in Europe and trade

concerns,” as described by Deutsche Bank on December 12, 2018.

          253.      But XPO would eventually be forced to reveal the truth about Amazon

because the damage to XPO’s stock price from the December 12 announcement

meant that XPO’s planned blockbuster merger was no longer a viable way for XPO to

bury the Amazon problem.

          C.        XPO Finally Discloses the Truth That It Lost Its “Largest
                    Customer” (Amazon) And Knew From The Start That Amazon
                    Was Going to Leave

          254.      Because it failed to secure a merger partner, on February 14, 2019, XPO

had to file its own standalone financial statements for the quarter and year ending

                                              - 83 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 88 of 101



2018 without the benefit of mixing XPO’s financial statements with those of a

similarly-sized company on a “consolidated” basis. After the market closed on that

date, XPO filed several reports with the SEC that further revealed the effects that

Amazon had on XPO’s business. And Jacobs led a conference call the next day by

stating: “we missed the quarter. . . . [a]nd in December, our largest customer pulled

back their postal injection business, which is part of last mile. That affected our

EBITDA in December. This had a significant impact in December and in the quarter.”

          255.      Jacobs then admitted that Amazon’s business contributed materially to

XPO’s growth over the preceding few years and that he knew the growth would come

to end given Amazon’s stated business plans:

          [H]ave we grown with [our largest customer]? Yes, we grew a lot up
          with them over the last few years. And we knew that, that business
          wasn’t going to stay forever and forever and ever and ever because of
          that particular customer’s stated business plans and because that
          customer is transactional in some respect in terms of the nature that
          they have with their vendors.

          256.      Analysts asked questions about this February 15, 2018 admission,

demonstrating that reasonable investors (including analysts who covered XPO) read

XPO’s disclosures – and assurances about House of Fraser being a “one off”

occurrence – to mean that XPO did not expose them to the kind of extreme customer

and market concentration that Amazon represented:

                 [BofA Merrill Lynch analyst:] So I wanted to start talking about
          customer concentration. One of the things that I think XPO has touted
          as one of its strengths is that it’s not overly focused on any particular
          customer. But here, we’ve seen kind of 2 quarters in a row where some
          disappointing news from a particular customer has really put a real dent
          in results. And I want to talk about – I kind of want to get your thoughts
          on the extent to which maybe that perception is changing or how you
          manage your customer base maybe has shifted? . . .

               [Jacobs:] Well, in 2018, our top 5 customers represented about
          11% of revenue, and you saw that in the K. The largest customer,
                                             - 84 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 89 of 101



          however, represented roughly about 4%, 5% of that. 2/3 of that
          business has gone away, so that’s a body blow, no question about it.
          Going forward, with that customer having downsized, we anticipate that
          our top 5 customers in 2019 will represent about 8% of revenue. So
          customer concentration will be less. But when you lose your – when
          you lose the majority of your top customer’s business, that hurts.
          Nothing you can do – there’s nothing positive. It’s only negative.

          257.      On this same subject Jacobs later admitted:

                  I’d also talk to you about our customer concentration. Our
          customer concentration, it was too much. We made a mistake letting
          one customer get $900 million of business with us. [It was] just too
          much. [It was] too much concentration. Previously, if you looked at our
          top 5 customers, it was about 11% of revenue and the biggest one was
          a little more than 1/2 of that, so it was just too much concentration.
          Going forward, we’re going to be much more diversified. Our top 5
          customers this year should be something around 7% of revenue and no
          customer will be more than 2% of revenue.

          258.      Analysts reacted negatively to the news that XPO had been overly

reliant on a single, unsustainable customer whose business was already starting to

go away. On February 15, 2019, Barclays wrote that they were “materially lowering

our price on XPO shares given a significant strategic shift and continuing earning

headwinds,” while noting the loss of “a large shipper (likely Amazon).”                And

SunTrust analysts, on February 14, 2019, deemed the results “[h]eartbreaking.”

          259.      Following the February 15 conference call that revealed Amazon’s

strategic and financial importance to XPO (before the market opened), the

Company’s stock price fell from a close of $59.55 the day before to $51.97 at the

close of trading, for a loss of 12.73%, on heavy trading volume.

          260.      As a result of their purchases of XPO stock during the Class Period, the

Plaintiffs and other members of the Class suffered economic loss, i.e., damages,

under the federal securities laws.




                                              - 85 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 90 of 101



IX.       NO SAFE HARBOR

          261.      The statutory safe harbor provided for forward-looking statements

under certain conditions does not apply to any of the allegedly false statements pled

in this Complaint. The specific statements pled herein were not identified as

forward-looking statements when made.

          262.      To the extent there were any forward-looking statements, there were no

meaningful cautionary statements identifying important factors that could cause

actual results to differ materially from those in the purportedly forward-looking

statements.

          263.      Alternatively, to the extent that the statutory safe harbor does apply to

any forward-looking statements pleaded herein, Defendants are liable for those false

or misleading forward-looking statements because at the time each of those forward-

looking statements were made, the particular speaker knew that the particular

forward-looking statement was false or misleading, and/or the forward-looking

statement was authorized and/or approved by an executive officer of XPO who knew

that those statements were false or misleading when made.

X.        APPLICABILITY OF PRESUMPTION OF RELIANCE: FRAUD ON THE
          MARKET DOCTRINE

          264.      Plaintiffs will rely upon the presumption of reliance established by the

fraud-on-the-market doctrine that, among other things:

                    (a)          Defendants made public misrepresentations or failed to disclose

material facts during the Class Period;

                    (b)          The omissions and misrepresentations were material;

                    (c)          XPO’s common stock traded in efficient markets;


                                                    - 86 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 91 of 101



                    (d)          The misrepresentations alleged herein would tend to induce a

reasonable investor to misjudge the value of the XPO’s common stock; and

                    (e)          Plaintiffs and other members of the Class purchased the

Company’s common stock between the time Defendants misrepresented or failed to

disclose material facts and the time that the true facts were disclosed, without

knowledge of the misrepresented or omitted facts.

          265.      At all relevant times, the markets for XPO’s stock were efficient for the

following reasons, among others: (i) the Company filed periodic public reports with

the SEC; and (ii) XPO regularly communicated with public investors via established

market communication mechanisms, including through regular disseminations of

press releases on the major news wire services and through other wide-ranging

public disclosures, such as communications with the financial press, securities

analysts, and other similar reporting services. Plaintiffs and the Class relied on the

price of XPO’s common stock, which reflected all information in the market,

including the misstatements by Defendants.

XI.       CLASS ACTION ALLEGATIONS

          266.      Plaintiffs bring this action as a class action pursuant to Federal Rule of

Civil Procedure 23(a) and (b)(3) on behalf of the Class. The Class is defined as:

          All persons and entities who purchased or otherwise acquired XPO
          common stock between August 3, 2016 through and including February
          14, 2019 (the “Class Period”), including those who purchased or
          otherwise acquired XPO common stock in or traceable to the
          Company’s July 20, 2017 Secondary Offering.

          267.      Excluded from the Class are Defendants herein, members of the

immediate families of each of the Defendants, any person, firm, trust, corporation,

officer, director, or other individual or entity in which any defendant has a controlling

                                                   - 87 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 92 of 101



interest or which is related to or affiliated with any defendant, and the legal

representatives, agents, affiliates, heirs, successors-in-interest or assigns of any

such excluded party.

          268.      Because XPO has tens of millions of shares of common stock

outstanding, and because the Company’s shares were actively traded on the NYSE,

members of the Class are so numerous that joinder of all members is impracticable.

According to XPO’s 2018 10-K, as of February 8, 2019 (shortly before the close of the

Class Period), XPO had more than 109 million shares of common stock outstanding.

While the exact number of Class members can only be determined by appropriate

discovery, Plaintiffs believe Class members number at least in the thousands and

that they are geographically dispersed. Plaintiffs will fairly and adequately represent

and protect the interests of the members of the Class. Plaintiffs have retained

competent counsel experienced in class action litigation under the federal securities

laws to further ensure such protection and intend to prosecute this action

vigorously.

          269.      Plaintiffs’ claims are typical of the claims of the other members of the

Class because Plaintiffs’ and all the Class members’ damages arise from and were

caused by the same false and misleading representations and omissions made by or

chargeable to Defendants. Plaintiffs do not have any interests antagonistic to, or in

conflict with, the Class.

          270.      A class action is superior to other available methods for the fair and

efficient adjudication of this controversy. Since the damages suffered by individual

Class members may be relatively small, the expense and burden of individual

litigation make it virtually impossible for the Class members to seek redress for the

                                              - 88 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 93 of 101



wrongful conduct alleged. Plaintiffs know of no difficulty that will be encountered in

the management of this litigation that would preclude its maintenance as a class

action.

          271.      Common questions of law and fact exist as to all members of the Class

and predominate over any questions solely affecting individual members of the

Class. Among the questions of law and fact common to the Class are:

                    (a)          whether the federal securities laws were violated by Defendants’

acts as alleged herein;

                    (b)          whether statements made by Defendants during the Class Period

misrepresented and/or omitted material facts about XPO and its business;

                    (c)          whether the price of XPO common stock was artificially inflated

during the Class Period; and

                    (d)          the extent of injuries sustained by members of the Class and the

appropriate measure of damages.

XII.      CAUSES OF ACTION

                                                   COUNT I

                                   Violation of §10(b) of the Exchange Act
                                  and Rule 10b-5 Promulgated Thereunder

          272.      Plaintiffs repeat and reallege each and every allegation contained above

as if fully set forth herein. This count is brought against all Defendants.

          273.      During the Class Period, Defendants disseminated or approved the false

statements specified above, which they knew or deliberately disregarded were

misleading in that they contained misrepresentations and failed to disclose material

facts necessary in order to make the statements made, in light of the circumstances

under which they were made, not misleading.
                                                    - 89 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 94 of 101



          274.      Defendants violated §10(b) of the Exchange Act and Rule 10b-5 in that

they: (i) employed devices, schemes, and artifices to defraud; (ii) made untrue

statements of material fact and/or omitted to state material facts necessary to make

the statements not misleading; and (iii) engaged in acts, practices, and a course of

business that operated as a fraud and deceit upon those who purchased or

otherwise acquired the Company’s common stock during the Class Period.

          275.      Plaintiffs and the Class have suffered damages in that, in reliance on the

integrity of the market, they paid artificially inflated prices for the Company’s

common stock. Plaintiffs and the Class would not have purchased the Company’s

common stock at the price paid, or at all, if they had been aware that the market

prices had been artificially and falsely inflated by Defendants’ false and/or

misleading statements and omissions.

          276.      By reason of the foregoing, Defendants violated §10(b) of the Exchange

Act and Rule 10b-5 promulgated thereunder.

                                               COUNT II

                                 Violation of §20(a) of the Exchange Act

          277.      Plaintiffs repeat and reallege each and every allegation contained above

as if fully set forth herein.

          278.      During the Class Period, the Individual Defendants participated in the

operation and management of XPO, and conducted and participated, directly and

indirectly, in the conduct of XPO’s business affairs.               Because of their senior

positions, they knew the adverse non-public information about XPO’s business

practices.




                                                  - 90 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 95 of 101



          279.      As officers of a publicly owned company, the Individual Defendants had

a duty to disseminate accurate and truthful information with respect to XPO’s

financial condition and results of operations, and to promptly correct any public

statements issued by XPO that had become materially false or misleading.

          280.      Because of their positions of control and authority as senior officers,

the Individual Defendants were able to, and did control the contents of the various

reports, press releases, and public filings that XPO disseminated in the marketplace

during the Class Period concerning XPO’s results and operations. Throughout the

Class Period, the Individual Defendants exercised their power and authority to cause

XPO to engage in the wrongful acts complained of herein. XPO, in turn, controlled

the Individual Defendants and all of its employees. Defendants, therefore, were

“controlling persons” within the meaning of §20(a) of the Exchange Act. In this

capacity, they participated in the alleged unlawful conduct that artificially inflated the

market price of XPO stock.

          281.      By reason of the foregoing, Defendants violated §20(a) of the Exchange

Act.

                                              COUNT III

                                 Violation of §11 of the Securities Act

          282.      Plaintiffs repeat and reallege each and every allegation contained above

as if fully set forth herein. With respect to this Count, Plaintiffs also exclude

allegations that could be construed as alleging fraud or intentional misconduct, as

this Count is based solely on claims of strict liability and negligence.

          283.      This Count is brought against Defendants XPO, Jacobs, and Hardig on

behalf of all proposed Securities Act Class members who purchased XPO’s common

                                                 - 91 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 96 of 101



stock in or traceable to XPO’s July 20, 2017 Secondary Offering detailed above and

were damaged thereby. As part of its Secondary Offering, XPO filed an SEC Form S-

3 Registration Statement with the SEC on July 17, 2017. For purposes of this Count,

the Registration Statement incorporated by reference the following false and

misleading SEC filings by the Company: (1) XPO’s 2016 Form 10-K; and (2) XPO’s

1Q17 Form 10-Q. As set forth in ¶¶183-187, the Registration Statement issued in

connection with the Secondary Offering was false and misleading in that the 2016 10-

K and 1Q17 10-Q it incorporated omitted material facts required to be stated therein,

contained untrue statements of material facts, and/or omitted facts necessary to

make the statements made therein not misleading.

          284.      XPO was the registrant for the Secondary Offering. As the issuer of its

common stock, XPO is strictly liable to Plaintiffs and the Class for the materially

inaccurate statements in the Registration Statement and the failure of the

Registration Statement to be complete and disclose the material information

required pursuant to the regulations governing its preparation.

          285.      Defendants Jacobs and Hardig were responsible for the contents and

dissemination of the Registration Statement. Defendants Jacobs and Hardig were

signatories of the false or misleading Registration Statement. Neither Jacobs nor

Hardig made a reasonable investigation or possessed reasonable grounds for the

belief that the statements contained in the Registration Statement were true, did not

contain omissions of any material facts, and were not misleading.

          286.      At the time of their purchases of XPO shares, Plaintiffs and other

members of the Class did not have knowledge of the facts concerning the wrongful

conduct alleged herein and could not have reasonably discovered those facts prior

                                              - 92 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 97 of 101



to the disclosures herein. Less than one year has elapsed from the time that

Plaintiffs discovered or reasonably could have discovered the facts upon which this

Complaint is based to the time that Plaintiffs commenced this action. Less than

three years have elapsed between the time that the securities upon which this Count

is brought were offered to the public and the time Plaintiffs commenced this action.

          287.      By reason of the foregoing, Defendants Jacobs and Hardig violated §11

of the Securities Act.

                                              COUNT IV

                                 Violation of §15 of the Securities Act

          288.      Plaintiffs repeat and reallege each and every allegation contained above

as if fully set forth herein. With respect to this Count, Plaintiffs also exclude

allegations that could be construed as alleging fraud or intentional misconduct, as

this Count is based solely on claims of strict liability and/or negligence.

          289.      This Count is brought against Defendants Jacobs and Hardig.

          290.      Defendants Jacobs and Hardig were each control persons of XPO at the

time of XPO’s July 20, 2017 Secondary Offering, in that they exercised actual power

over the Company by virtue of their positions as directors and/or senior officers of

XPO. As the CEO and CFO of XPO, Defendants Jacobs and Hardig, respectively,

were able to, and did influence, directly and indirectly, the contents of the Offering

Documents.

          291.      Each of the Defendants named herein was a culpable participant in the

violation of §11 of the Securities Act alleged in Count III above, based on their having

signed the Registration Statement and having otherwise participated in the process

which allowed the Secondary Offering to be successfully completed.

                                                 - 93 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 98 of 101



          292.      By reason of the foregoing, Defendants Jacobs and Hardig violated §15

of the Securities Act.

XIII.     PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs pray for relief and judgment, as follows:

          A.        Determining that this action is a proper class action and designating

Plaintiffs as Class representatives under Rule 23 of the Federal Rules of Civil

Procedure and Plaintiffs’ counsel as Lead Counsel;

          B.        Awarding compensatory damages in favor of Plaintiffs and the other

Class members against all Defendants, jointly and severally, for all damages

sustained as a result of Defendants’ wrongdoing, in an amount to be proven at trial,

including interest thereon;

          C.        Awarding Plaintiffs and the Class their reasonable costs and expenses

incurred in this action, including counsel fees and expert fees; and

          D.        Such equitable/injunctive or other relief as may be deemed appropriate

by the Court.

XIV.      JURY DEMAND

          Plaintiffs hereby demand a trial by jury.

DATED: June 3, 2019                            ROBBINS GELLER RUDMAN
                                                & DOWD LLP
                                               JASON C. DAVIS (phv10099)


                                                         s/ JASON C. DAVIS
                                                       JASON C. DAVIS (phv10099)

                                                Post Montgomery Center
                                                One Montgomery Street, Suite 1800
                                                San Francisco, CA 94104
                                                Telephone: 415/288-4545
                                                415/288-4534 (fax)
                                                jdavis@rgrdlaw.com
                                              - 94 -
Cases\4813-0189-1224.v4-6/3/19
         Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 99 of 101




                                        ROBBINS GELLER RUDMAN
                                         & DOWD LLP
                                        SPENCER A. BURKHOLZ (phv01417)
                                        MATTHEW I. ALPERT(phv10035)
                                        ALEXI H. PFEFFER-GILLETT (phv10036)
                                        655 West Broadway, Suite 1900
                                        San Diego, CA 92101
                                        Telephone: 619/231-1058
                                        619/231-7423(fax)
                                        spenceb@rgrdlaw.com
                                        malpert@rgrdlaw.com
                                        agillett@rgrdlaw.com

                                        Lead Counsel for Plaintiffs and the Class

                                        IZARD, KINDALL & RAABE, LLP
                                        ROBERT A. IZARD (ct01601)
                                        CHRISTOPHER M. BARRETT (ct30151)
                                        29 South Main Street, Suite 305
                                        West Hartford, CT 06107
                                        Telephone: 860/493-6292
                                        860/493-6290 (fax)
                                        rizard@ikrlaw.com
                                        cbarrett@ikrlaw.com

                                        Local Counsel

                                        LABATON SUCHAROW LLP
                                        JONATHAN GARDNER (pro hac
                                        forthcoming)
                                        ALFRED L. FATALE III (pro hac
                                        forthcoming)
                                        140 Broadway, 34th Floor
                                        New York, NY 10005
                                        Telephone: 212/907-0700
                                        212/818-0477 (fax)
                                        jgardner@labaton.com
                                        afatale@labaton.com

                                        Additional Counsel for Plaintiff Norfolk
                                        County Retirement System




                                       - 95 -
Cases\4813-0189-1224.v4-6/3/19
        Case 3:18-cv-02062-SRU Document 102 Filed 06/03/19 Page 100 of 101



                                 CERTIFICATE OF SERVICE

          I hereby certify under penalty of perjury that on June 3, 2019, I authorized the

electronic filing of the foregoing with the Clerk of the Court using the CM/ECF

system which will send notification of such filing to the e-mail addresses on the

attached Electronic Mail Notice List, and I hereby certify that I caused the mailing of

the foregoing via the United States Postal Service to the non-CM/ECF participants

indicated on the attached Manual Notice List.

                                                s/ JASON C. DAVIS
                                                JASON C. DAVIS (phv10099)

                                                ROBBINS GELLER RUDMAN
                                                      & DOWD LLP
                                                Post Montgomery Center
                                                One Montgomery Street, Suite 1800
                                                San Francisco, CA 94104
                                                Telephone: 415/288-4545
                                                415/288-4534 (fax)

                                                E-mail: jdavis@rgrdlaw.com




                                            - 96 -
Cases\4813-0189-1224.v4-6/3/19
6/3/2019            Case 3:18-cv-02062-SRU DocumentCT102
                                                      CMECFFiled
                                                            NextGen-
                                                                 06/03/19 Page 101 of 101
Mailing Information for a Case 3:18-cv-02062-VLB Labul v. XPO Logistics, Inc. et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

       Matthew Isaac Alpert
       malpert@rgrdlaw.com,kathyj@rgrdlaw.com,e_file_sd@rgrdlaw.com,kwoods@rgrdlaw.com,2127683420@filings.docketbird.com

       Christopher M. Barrett
       cbarrett@ikrlaw.com,7457869420@filings.docketbird.com

       Spencer A. Burkholz
       SpenceB@rgrdlaw.com,e_file_sd@rgrdlaw.com

       Jason Davis
       jdavis@rgrdlaw.com

       Martin Flumenbaum
       mflumenbaum@paulweiss.com,mao_fednational@paulweiss.com

       James I. Glasser
       jglasser@wiggin.com,akalinowski@wiggin.com,dcoppola@wiggin.com

       J. Alexander Hood , II
       ahood@pomlaw.com

       Shannon L. Hopkins
       shopkins@zlk.com,shalliday@zlk.com

       Evan A. Kubota
       EKubota@paulweiss.com,mao_fednational@paulweiss.com

       Jeremy A. Lieberman
       jalieberman@pomlaw.com,disaacson@pomlaw.com,lpvega@pomlaw.com

       Brian P. Murray
       bmurray@glancylaw.com,brian-murray-4237@ecf.pacerpro.com

       William H. Narwold
       bnarwold@motleyrice.com,mjasinski@motleyrice.com,vlepine@motleyrice.com,ajanelle@motleyrice.com

       Alexi Pfeffer-Gillett
       agillett@rgrdlaw.com

       David R. Schaefer
       dschaefer@bswlaw.com,dmurray@bswlaw.com,jrivera@bswlaw.com

       Daniel Sinnreich
       dsinnreich@paulweiss.com,mao_fednational@paulweiss.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual
noticing). You may wish to use your mouse to select and copy this list into your word processing program in order to create notices or
labels for these recipients.
   (No manual recipients)




https://ecf.ctd.uscourts.gov/cgi-bin/MailList.pl?496159285781219-L_1_0-1                                                             1/1
